    Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21   Page 1 of 120



                           Slip Op. 21 - 26

UNITED STATES COURT OF INTERNATIONAL TRADE

- - - - - - - - - - - - - - - - - - - - -x Senior Judge Aquilino

MEYER CORPORATION, U.S.,                      :

                           Plaintiff,         :

                   v.                         : Court No. 13-00154

UNITED STATES,                                :

                           Defendant.         :

- - - - - - - - - - - - - - - - - - - - -x

                            Opinion & Order

[Upon trial as to transaction value of imported cookware,
 judgment for the defendant.]

                                                  Decided: March 1, 2021

     Joseph M. Donley and Lisa Carney Eldridge, Clark Hill PLC, and
John P. Donohue, Ciardi Ciardi & Astin, of Philadelphia, PA, for
the plaintiff.

     Beverly A. Farrell, Trial Attorney, U.S. Department of
Justice, Civil Division, Commercial Litigation Branch, of
Washington, DC, for the defendant along with Joseph H. Hunt,
Assistant Attorney General, Jeanne E. Davidson, Director, Justin R.
Miller, Attorney-in-Charge, and Paula S. Smith, Attorney, Office of
Assistant Chief Counsel, International Trade litigation, U.S.
Customs and Border Protection, of counsel.


          AQUILINO,     Senior   Judge:    This    test    case   considers

valuation under 19 U.S.C. §1401a of 125 different sets of cookware

(pots and pans) imported from the People’s Republic of China and

the Kingdom of Thailand, a beneficiary developing country (“BDC”).

Its focus is (1) the “first sale” rule articulated by Nissho Iwai
      Case 1:13-cv-00154-TJA Document 186    Filed 03/01/21   Page 2 of 120



Court No. 13-00154                                                       Page 2


America Corp. v. United States, 982 F.2d 505 (Fed.Cir. 1992); (2)

preferential     treatment   of    entries    from    Thailand      under     the

Generalized System of Preferences (“GSP”), 19 U.S.C. §2461 et seq.;

and (3) whether circular metal “blanks” imported into Thailand from

the   People’s   Republic    of   China   (“PRC”)     underwent     a   “double

substantial transformation” as required by Customs and Border

Protection (“CBP”) interpretation of the GSP1 for purposes of both

of those valuation issues.

                                     I

                                     A

            Previously, the court granted in part and denied in part

each party’s cross-motion for partial summary judgment on the first

two of the three issues presented.           Meyer Corp., U.S. v. United

States, 41 CIT ___, 255 F.Supp.3d 1348 (2017).


            The Nissho Iwai “first sale” rule requires (1) bona fide

sales that are (2) clearly destined for the United States (3)

transacted at arm’s length and (4) absent any distortive nonmarket



        1
          It requires a "double substantial transformation", i.e.,
there first must be substantial transformation of the non-BDC
material into a new and different article of commerce, which then
becomes “materials produced” that then must be substantially
transformed into a new and different article of commerce in order
to be GSP-eligible. See, e.g., The Torrington Company v. United
States, 8 CIT 150 (1984), aff’d, 764 F.2d 1563 (Fed.Cir. 1985).
      Case 1:13-cv-00154-TJA Document 186      Filed 03/01/21   Page 3 of 120



Court No. 13-00154                                                            Page 3


influences.          Whether due to first sale tests being generally

applied to transactions from market economy countries, the last

consideration         has   generally   been   neglected,       but    it    is   not

irrelevant in the context of this case.


                CBP’s interpretation of Nissho Iwai’s first sale rule led

it   to       the   following   considerations:     In   order        to   establish

“entitlement” to first sale valuation, an importer needs to provide

(1) a detailed description of the roles of each of the parties

involved in a multi-tiered transaction and (2) a complete paper

trail relating to the imported merchandise that shows the structure

of such transaction. Def. Ex. 12, Determining Transaction Value in

Multi-Tiered Transactions, T.D. 96-87, 30 Cust.Bull. 52 (Jan. 2,

1997).2       Thus, the same documentation required to establish a bona


          2
          Here, it is worth noting that CBP’s subsequent attempt to
revoke T.D. 96-87, in order to conform the anomaly of the
interpretation U.S. import valuation law over the meaning of “when
sold for exportation” vis-à-vis how every other World Trade
Organization signatory interprets that phrase with respect to
imports into their own countries, met with vocal opposition and
resulted in withdrawal of Proposed Interpretation of the Expression
“Sold for Exportation to the United States” for Purposes of
Applying the Transaction Value Method of Valuation in a Series of
Sales, 73 Fed.Reg. 4,254 (CBP Jan. 24, 2008). See Withdrawal of
Notice of Proposed Interpretation of the Expression “Sold For
Exportation to the United States” as Used in the Transaction Value
Method of Valuation in a Series of Sales Importation Scenario, 75
Fed.Reg. 60,134 (CBP Sept. 29, 2010) (“Congress also stated in the
[Food, Conservation and Energy Act of 2008, Pub. L. 110-246, 122
Stat. 1651 (June 18, 2008)] that, prior to January 1, 2011, CBP
should not implement any change to its existing interpretation of
                                                     (continued...)
       Case 1:13-cv-00154-TJA Document 186     Filed 03/01/21    Page 4 of 120



Court No. 13-00154                                                          Page 4


fide    sale    and   an   export   destined   for   the    United    States     are

applicable for a multi-tiered transaction, even when the parties to

that transaction are related.


               The valuation statute applies special rules when the

buyer and seller are related parties under 19 U.S.C. §1401a(g). See

19 C.F.R. §152.103(j),(l); Def. Ex. 12; Def. Ex. 15, Determining

the    Acceptability       of   Transaction     Value      for    Related    Party

Transactions, p. 6 (April 2007).               These rules state that when

parties are related, a sale is at “arm’s length” only if (i) an

examination of the “circumstances of the sale” of the imported

merchandise indicates that the relationship between the buyer and

seller did not influence the price actually paid or payable, or

(ii) the transaction value closely approximates a test value. 19

U.S.C. §1401a(b)(2); Def. Ex. 15, p. 7.


               These foregoing CBP publications are entitled to a degree

of     deference.     “[T]he    well-reasoned     views     of     the   agencies

implementing a statute constitute a body of experience and informed



         2
          (...continued)
the expression ‘sold for exportation to the United States’ for
purposes of applying the transaction value method of valuation
. . . and, then, only in accordance with the prescribed terms set
forth in th[at] Act....”). See also trial transcript (“T.T.”) Vol.
V, 881:1-883:20.
       Case 1:13-cv-00154-TJA Document 186        Filed 03/01/21    Page 5 of 120



Court No. 13-00154                                                             Page 5


judgment to which courts and litigants may properly resort for

guidance . . . and [w]e have long recognized that considerable

weight should be accorded to an executive department’s construction

of a statutory scheme it is entrusted to administer.”                          United

States    v.    Mead   Corp.,   533    U.S.     218,   227-28      (2001)   (internal

quotations and citations omitted).


               Under Nissho Iwai, 982 F.2d at 509, Meyer must further

establish the absence of any market-distortive influences on the

price of the cookware, both for that manufactured in the PRC and

for the Thai cookware with components from China.                           The court

previously took judicial notice of the fact that the PRC is a

non-market economy.         41 CIT at ___, 255 F.Supp.3d at 1361.                   One

method    that    could    be   used    to    establish    the      absence   of    PRC

non-market influence are the factors used by entities located there

to obtain a duty rate other than the country-wide rate established

by the U.S. Department of Commerce in antidumping-duty proceedings

involving non-market economy participants. See, e.g., Advanced

Tech. & Materials Co. v. United States, 36 CIT ___, 885 F.Supp.2d

1343 (2012).


               To obtain a separate rate in that context, an entity must

satisfy three de jure factors and four de facto factors. “The de

jure    factors    are    (1)   an    absence    of    restrictive     stipulations
       Case 1:13-cv-00154-TJA Document 186     Filed 03/01/21   Page 6 of 120



Court No. 13-00154                                                          Page 6


associated     with   an     individual   exporter’s     business     and   export

licenses, (2) any legislative enactments decentralizing control of

companies,     and    (3)    other   formal   measures    by    the   government

decentralizing control of companies.” Id., 36 CIT at ___, 885

F.Supp.2d at 1347.          Typically-considered de facto factors include

“(1)    the   ability   to     set   export   prices   independently        of   the

government and without the approval of a government authority, (2)

the authority to negotiate and sign contracts and other agreements,

(3) the possession of autonomy from the government regarding the

“selection” of management, and (4) the ability to retain the

proceeds from sales and make independent decisions regarding the

disposition of profits or financing of losses.” Id.3


              Further, for viable transaction value, there must be

sufficient information available with respect to the amounts of the

statutory additions, if any, set forth in 19 U.S.C. §1401a(b)(1):


       The transaction value of imported merchandise is the
       price actually paid or payable for the merchandise when
       sold for exportation to the United States, plus amounts
       equal to—


         3
          To the extent such matters could be considered relevant
here, do they not relate to the government’s obligations in
discovery? That is, is it not the plaintiff’s burden to prove a
negative but the government’s to defend by way of an affirmative?
It does not appear in this case that the government pursued such
lines of inquiry, with one exception: the financial statements of
the parent company, Meyer Holdings.
    Case 1:13-cv-00154-TJA Document 186    Filed 03/01/21   Page 7 of 120



Court No. 13-00154                                                       Page 7



                   (A)the packing costs incurred by the
            buyer   with   respect   to   the   imported
            merchandise;

                 (B) any selling commission incurred by
            the buyer with respect to the imported
            merchandise;

                 (C) the     value,     apportioned              as
            appropriate, of any assist;

                 (D) any royalty or license fee related
            to the imported merchandise that the buyer is
            required to pay, directly or indirectly, as a
            condition of the sale of the imported
            merchandise for exportation to the United
            States; and

                 (E) the proceeds of any subsequent
            resale, disposal, or use of the imported
            merchandise   that   accrue, directly or
            indirectly, to the seller.

See Def. Ex. 12.     “If sufficient information is not available, for

any reason, with respect to any amount referred to in the preceding

sentence,   the    transaction   value   of     the   imported     merchandise

concerned shall be treated, for purposes of this section, as one

that cannot be determined.”      Id.


            With respect to Meyer’s GSP claims, in order to be

eligible,     an   imported   article    must     satisfy    the      following

conditions:

     (1)    the article must be the ‘growth, product or
            manufacture’ of a beneficiary developing country
            (BDC);
      Case 1:13-cv-00154-TJA Document 186       Filed 03/01/21    Page 8 of 120



Court No. 13-00154                                                           Page 8


      (2)   the article must be imported directly from a BDC
            into the customs territory of the United States; and

      (3)   the sum of (a) the cost or value of the material
            produced in the BDC plus (b) the direct costs of
            processing operations performed in the BDC must not
            be less than 35% of the appraised value of such
            article at the time of its entry into the customs
            territory of the United States.

See 19 U.S.C. §2463(a)(2)(A).          See also Dal-Tile Corp. v. United

States, 28 CIT 358, 393 (2004).


            In addition, in order to count towards GSP a non-BDC

material input as an article that is “produced” in a BDC, the raw

material      must    undergo     a    double       (or       dual)    substantial

transformation. Torrington Co. v. United States, 764 F.2d 1563,

1567 (Fed.Cir. 1985).       In that case, the appellate court affirmed

the   trial    court’s     determination        that      a    dual    substantial

transformation       occurred   when   wire   was    first       transformed      into

swages, a separate article of commerce with a “distinctive name,

character, or use,” and the second substantial transformation

occurred when the swages were transformed into needles, another

distinctively named article of commerce.               Id.

                                       B

            Plaintiff’s papers herein explain that in 2006, having

arranged “middleman” procurement by that point to its apparent

satisfaction, it sought approval from CBP to appraise the imported
    Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21   Page 9 of 120



Court No. 13-00154                                                    Page 9


sets on the basis of the “first sale” rule between related parties

articulated by Nissho Iwai.      See 19 U.S.C. §1401a.           Meyer also

sought GSP treatment for sets procured through the Thai supply

chain because Thailand is a BDC under the GSP.


            Meyer made two presentations for first sale valuation,

with the assistance of accountants PwC, to one of CBP’s import

specialists at the Port of San Francisco.       The first, in September

2006, concerned the Thai supply chain.           The import specialist

approved the proposed valuation on the basis of the first sale the

next month.   Accordingly, Meyer began making entry based upon such

valuations.


            The second presentation, also by PwC on behalf of Meyer,

occurred approximately a year later, again to the same import

specialist.   This concerned the Chinese supply chain. It, too, was

approved.


            Shortly after approval, the import specialist referred

the matter to CBP’s Office of Field Operations at the Port of San

Francisco for an audit of those first sale valuations. It concluded

with respect to both of the Thai and Chinese supply chains that the

first sale transactions met the first two of the Nissho Iwai tests

(i.e., bona fide sales and clearly destined for the United States)
      Case 1:13-cv-00154-TJA Document 186         Filed 03/01/21    Page 10 of 120



Court No. 13-00154                                                            Page 10


but also that they had not been at arm’s length.                    The audit report

additionally concluded that there had not been a double substantial

transformation        of   the    circular    metal    “blanks”       imported       into

Thailand      from    China,     fabricated   into     the   pots    and   pans,      and

exported in sets to the United States.


              In early 2010, Meyer requested reconsideration, at which

point CBP headquarters became involved.                Months later, Meyer asked

the    port     for     clarification        on   an    additional         “point      of

inconsistency” that it had raised, namely whether the presence of

glass lids would disqualify an entire set from GSP eligibility.

That request was duly forwarded to headquarters.


              In September 2011, headquarters transmitted an “internal

advice response” (“IAR”) to the port.                  It agreed with the audit

findings that Meyer had failed to show its relationship with its

suppliers and middlemen had not influenced the prices paid or

payable and had been at arm’s length.                The IAR further found that

the presence of the glass lids disqualified such sets from GSP

eligibility and that the clad metal discs imported from China that

were worked into the finished pots and pans could not be counted as

“Thai originating” material for purposes of the 35% requirement

under the GSP.
    Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21   Page 11 of 120



Court No. 13-00154                                                   Page 11



              Upon receipt of that IAR, PwC spoke with its author,

defendant’s witness at trial, and PwC also (in a written submission

to her) articulated Meyer’s concerns about the conclusions reached

in the IAR.      No response was forthcoming.


              Timely-filed suit following denial of Meyer’s protest(s)

invoked jurisdiction herein pursuant to 28 U.S.C. §1581(a), which

denial is considered by the court de novo.            See, e.g., Park B.

Smith, Ltd. v. United States, 347 F.3d 922, 924 (Fed.Cir. 2003).


              The court’s decision is on the basis of the record as

developed, 28 U.S.C. §2640(a)(1), and that development, in turn, is

pursuant to the Federal Rules of Evidence, which “shall apply to

all civil actions in the Court of International Trade”.            28 U.S.C.

§2641.


                                      C

              As indicated, the parties sought to narrow the issues

earlier in this matter by moving for summary judgment on whether

the imported cookware sets are to be appraised on the basis of the

first sale rule, and whether the sets from Thailand obtain the

benefit of GSP preferential treatment.          The plaintiff held the

issue    of   double   substantial   transformation   in    reserve.        The
     Case 1:13-cv-00154-TJA Document 186      Filed 03/01/21   Page 12 of 120



Court No. 13-00154                                                        Page 12


defendant cross-moved to dismiss on the basis that the presence of

the glass lids imported into Thailand from China disqualified the

sets from GSP preference per Treasury Decision 91-7, 25 Cust. B. &

Dec. 7 (Jan 8, 1991), and on the basis that Meyer had not satisfied

its burden of production or proof that it was entitled to first

sale treatment.


              On the GSP issue, the court concluded that the sets did

not appear to be disqualified from GSP preferential treatment as a

matter   of    law   simply   by   reason   of    the   presence     of   non-BDC

components among the sets.         41 CIT at ___, 255 F.Supp.3d at 1358.

On the first sale issue, the court first noted that the preferred

or   primary    method   of   appraisal     for   imported     merchandise      is

“transaction value”, see 19 U.S.C. §1401a(b)(1), which is “the

price actually paid or payable for the merchandise when sold for

exportation to the United States.”          41 CIT at ___, 255 F.Supp.3d at

1359, citing Luigi Bormioli Corp. v. United States, 304 F.3d 1362,

1366 (Fed.Cir. 2002).


              Also noting that transactions between a related buyer and

seller will “normally” be considered acceptable if examination of

the circumstances of the sale indicates that the buyer-seller

relationship did not influence settling the price actually paid or
       Case 1:13-cv-00154-TJA Document 186           Filed 03/01/21   Page 13 of 120



Court No. 13-00154                                                              Page 13


payable, or, if that price approximates other test values4 [see 19

U.S.C. §1401a(b)(2)(B); 19 C.F.R. 152.103(l)], the court previously

held that CBP had not erred in declining to appraise the sets

pursuant to the first sale rule on the basis of the arguments

presented.       41 CIT at ___, 255 F.Supp.3d at 1362.


               Observing        that        Nissho      Iwai      had      interpreted

§1401a(b)(2)(B) to mean “if the price paid can be determined to

have    been    reached       ‘at   arm’s    length,      in   the    absence   of     any

non-market influences that affect the legitimacy of the sales

price’”, id., 41 CIT at ___, 255 F.Supp.3d at 1358 (quoting Nissho

Iwai, 982 F.2d at 509), the court concluded that material facts

remained in dispute as to both issues, and also (obviously) with

respect to the third (unaddressed) issue of whether circular steel

“blanks”       undergo    a    double   substantial         transformation      in     the



          4
          Here, it must also be noted that transaction value
includes, if not included in the price actually paid or payable,
amounts equal to packing costs and selling commissions “incurred”
by the buyer, the proportionate value of any “assist,” royalty or
license fees, and the proceeds of any subsequent resale, disposal,
or use of the imported merchandise that accrue to the seller
directly or indirectly. “If sufficient information is not
available, for any reason, with respect to any amount referred to
in the preceding sentence, the transaction value of the imported
merchandise concerned shall be treated, for purposes of this
section, as one that cannot be determined.”             19 U.S.C.
§1401a(b)(1). In that event, resort to another valuation method
would become necessary. See generally 19 U.S.C. §1401a.
     Case 1:13-cv-00154-TJA Document 186    Filed 03/01/21   Page 14 of 120



Court No. 13-00154                                                     Page 14


manufacture of pots and pans in Thailand, which affects both of the

first two issues.     The court thus denied both parties’ motions for

summary judgment.


              With respect to trial of all three issues, to which this

opinion applies, the burden remained on the plaintiff to prove its

case with respect to each element through a preponderance of the

evidence.      See, e.g., Fabil Mfg. Co. v. United States, 237 F.3d

1335, 1340 (Fed.Cir. 2001), quoting St. Paul Fire & Marine Ins. Co.

v.   United    States,   6   F.3d   763,   769   (Fed.Cir.     1993)   (“[t]he

preponderance of the evidence formulation is the general burden

assigned in civil cases for factual matters”).           Attention was also

drawn at the pretrial conference to the law of the case, which

generally bars retrial of issues that were previously resolved.

See, e.g., Intergraph Corp. v. Intel Corp., 253 F.3d 695, 697

(Fed.Cir. 2001). The applicability of that doctrine is a matter of

discretion, see, e.g., Hudson v. Principi, 260 F.3d 1357, 1363

(Fed.Cir. 2001), but it encompasses issues decided by necessary

implication. E.g., United States v. White, 846 F.2d 678, 684 (11th

Cir. 1988).     See also Ford Motor Co. v. United States, 38 CIT ___,

___, 992 F.Supp.2d 1346, 1355 (2014).
     Case 1:13-cv-00154-TJA Document 186        Filed 03/01/21    Page 15 of 120



Court No. 13-00154                                                             Page 15


           The defendant argues that, in the aftermath of the

court’s initial opinion, the only GSP issue to be tried, in

addition   to   the      first   sale   issue,     is   whether       the     cookware

components (pots/pans) of the sets exported from Thailand are

entitled to duty-free treatment. Plaintiff’s response to that point

is   ambiguous.         But   worth   noting,    perhaps,        in   light    of   the

relatedness of companies involved in plaintiff’s claim of first

sale valuation, is that one of the disputes between the parties

concerned defendant’s attempt at discovery of financial information

from Meyer Holdings, the ultimate parent of the Meyer Group.


           In accordance with Nissho Iwai, the court’s initial

opinion was that “financial information pertaining to the parent is

also relevant to examining whether any non-market influences affect

the legitimacy of the sales price.”             41 CIT at ___, 255 F.Supp.3d

at 1358.    The parent’s financial documents could reveal whether

“parental support or guidance has a market-distortive effect on the

cost of inputs or of financing”, thereby resulting in a “‘booked’

profit” “unrepresentative of sales or merchandise of the same class

or kind that have been made without the distortion of non-market

influences.”      Id.    The court further took “judicial notice of the

fact that the United States has yet to recognize that the PRC has

attained ‘market economy’ status under Articles 15(a)(ii) and (d)
    Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21   Page 16 of 120



Court No. 13-00154                                                   Page 16


of the PRC’s agreement to the World Trade Organization, and thus it

presumptively remains a non-market economy in this and other

proceedings.”     Id.     Accordingly,     Meyer    has    the   burden     of

demonstrating that inputs from the PRC, as well as with respect to

the transactions from its producer/seller to its middleman/buyer,

were procured at undistorted prices.       See id.


                                   D

          The following are pertinent facts upon which the parties

have agreed, as summarized by the defendant:

     1.    Meyer Corporation, U.S. (Meyer) is a Delaware
     corporation with its principal place of business in
     Vallejo, California and is the importer of record of the
     merchandise subject to protest and the plaintiff in this
     case. Docket No. 148, Schedule C, ¶ 1.

     2. Meyer purchases a wide variety of cookware, both in
     sets and in individual pieces, from overseas affiliates
     and resells them in the United States for use in the
     home. It is the exclusive distributor in the United
     States for all Meyer cookware products. Docket No. 148,
     Schedule C, ¶ 1.

     3. Meyer Industries, Ltd. (Thai Producer [or MIL]) is
     located in Laem Chabang, Thailand and is the producer of
     the Thai origin goods that are the subject of this
     proceeding. Docket No. 148, Schedule C, ¶ 2.

     4.   Meyer Zhaoqing Metal Products Co., Ltd. (China
     Producer [or MZQ]) is located in Zhaoqing, China and is
     the producer of the Chinese origin goods that are the
     subject of this proceeding. Docket No. 148, Schedule C,
     ¶ 3.
    Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21   Page 17 of 120



Court No. 13-00154                                                   Page 17


     5. Meyer Marketing (Macau Commercial Offshore) Co. Ltd.
     (Meyer Macau or Thai Middleman [or MMC]) is a corporation
     located in the Chinese Special Administrative Region of
     Macau and the middleman purchaser of the goods produced
     by the Thai Producer. Docket No. 148, Schedule C, ¶ 4.

     6. Meyer Manufacturing Company Ltd. (Meyer Hong Kong or
     China Middleman) is a corporation located in the Chinese
     Special Administrative Region of Hong Kong and the
     middleman purchaser of certain goods produced by the
     China Producer. Docket No. 148, Schedule C, ¶ 5.

     7. Each of the entities identified in paragraphs 3-6 is
     a related party to Meyer within the meaning of 19 U.S.C.
     § 1401a(g)1)(F). Docket No. 148, Schedule C, ¶ 6.

     8. Meyer International Holdings Ltd. (Meyer Holdings [or
     MIH]) is a corporation organized under the laws of the
     British Virgin Islands[5] and is the parent company of
     Meyer. Docket No. 148, Schedule C, ¶ 7.

     9. At all times relevant to this proceeding, the Kingdom
     of Thailand was designated by the President of the United
     States as a Beneficiary Developing Country (BDC) within
     the meaning of 19 U.S.C. § 2462(a)(1), also known as a
     GSP country, i.e., a country designated for preference
     under the GSP legislation. Docket No. 148, Schedule C,
     ¶ 8.




       5
           The court notes that they would seem to be a notable
choice of tax haven for Chinese “investors”. See, e.g., "China
Leaks: How the BVI Became China’s Foreign Tax Haven of Choice,"
available at https://www.taxjustice.net/2014/01/22/china-leaks-bvi-
became-chinas-tax-haven-choice/ or at web.archive.org; “Found:
Offshore Wealth Stashed by Families of China’s Leaders," available
at https://time.com/1374/offshore-wealth-of-chinas-leaders or at
web.archive.org ("Pricewaterhouse-Coopers, UBS and other Western
banks and accounting firms play a key role as middlemen in helping
Chinese clients set up trusts and companies in the British Virgin
Islands, Samoa and other offshore centers usually associated with
hidden wealth, the records show").
    Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21   Page 18 of 120



Court No. 13-00154                                                   Page 18


     10. At all times relevant to this proceeding, certain of
     the Thai merchandise under review was an “eligible
     article,” i.e., the merchandise was classified under a
     provision of the Harmonized Tariff Schedule of the United
     States (HTSUS), which qualified the article for GSP
     treatment if it otherwise met the requirements of the GSP
     statute. Docket No. 148, Schedule C, ¶ 9.

     11.   The merchandise was classifiable at entry under
     subheading 7323.93.0045 of the HTSUS, the provision for
     “table, kitchen or household articles . . . of stainless
     steel.” Docket No. 148, Schedule C, ¶ 10.

     12. Each of the cookware items subject        to the set issue
     was imported as a set of cookware,             and the common
     denominator of each of the sets is that       the set includes
     one or more glass lids made in China, a       non-BDC country.
     Docket No. 148, Schedule C, ¶ 11.

     13. All of the pots and pans constituting the cookware
     sets that are the subject of the [GSP] set issue were
     manufactured by the Thai Producer.    Docket No. 148,
     Schedule C, ¶ 12.

     14. The glass lids in the sets referenced in preceding
     paragraphs 12 and 13 were produced in China and sold to
     the Thai Producer, but the glass lids themselves were not
     substantially transformed in Thailand. Docket No. 148,
     Schedule C, ¶ 13.

     15. The cookware at issue in this case was produced by
     either the Thai Producer or the China Producer. Docket
     No. 148, Schedule C, ¶ 14.

     16. The PRC is not recognized by the United States as a
     “market economy” and is, therefore, considered a non-
     market economy in this proceeding. Docket No. 148,
     Schedule C, ¶ 16.

     17. Meyer Holdings is the only shareholder of Meyer.
     Docket No. 148, Schedule C, ¶ 17.
    Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21   Page 19 of 120



Court No. 13-00154                                                   Page 19


     18. Meyer, the Thai Producer, the China Producer, Meyer
     Macau and Meyer Hong Kong are subsidiaries of Meyer
     Holdings. Docket No. 148, Schedule C, ¶ 18.

     19.   Other subsidiaries of Meyer Holdings are in the
     business of cookware, such as Meyer Cookware Australia
     Pty Ltd. (distributor), Meyer New Zealand (distributor of
     kitchenware, which includes cookware, i.e, pots and
     pans), Meyer UK Limited (distributor), Meyer Europe SRL
     (manufacturer), Meyer Japan, Meyer Canada Housewares,
     Inc. (distributor), Meyer Taiwan Limited (distributor),
     and Meyer Housewares Singapore (distributor). Docket No.
     148, Schedule C, ¶ 19.

     20. The subsidiaries listed in paragraph 19 consolidate
     their financial statements with Meyer Holdings. Docket
     No. 148, Schedule C, ¶ 20.

     21. The Thai Producer, the China Producer, Meyer Macau,
     and Meyer Hong Kong consolidate their financials with
     Meyer Holdings. Docket No. 148, Schedule C, ¶ 21.

     22. Meyer Macau and Meyer Hong Kong occasionally work
     together. Docket No. 148, Schedule C, ¶ 22.

     23.   Meyer Macau sells to Meyer UK Limited, Meyer
     Cookware Australia Pty Ltd., Meyer New Zealand, Meyer
     Canada Housewares, Inc., QVC, Costco, Walmart, Meyer
     Japan, Amway, and WMF (a non-Meyer affiliate and
     competitor cookware company). Docket No. 148, Schedule C,
     ¶ 23.

     24.     Meyer Hong Kong also sells to Meyer UK Limited,
     Meyer    Cookware Australia Pty Ltd., Meyer New Zealand,
     Meyer   Canada Housewares, Inc., QVC, Costco, Walmart, and
     Meyer   Japan. Docket No. 148, Schedule C, ¶ 24.

     25. The Thai Producer and the China Producer both sell
     to their domestic markets directly.   Docket No. 148,
     Schedule C, ¶ 25.

     26. Meyer Hong Kong owns the Anolon and Circulon brand
     names. Docket No. 148, Schedule C, ¶ 26.
    Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21   Page 20 of 120



Court No. 13-00154                                                   Page 20


     27. Meyer Macau owns the exclusive right to the brand
     name Rachel Ray for cookware, bakeware, tabletops (aka
     dinnerware, serverware and glassware), gadgets and
     cutlery for the western hemisphere and some Meyer
     affiliates have the right to sell with the licensor’s
     consent in UK, South Africa, Ireland and Australia.
     Docket No. 148, Schedule C, ¶ 27.

     28. Meyer Macau owns the exclusive license for the brand
     name Paula Deen for cookware, bakeware, tabletops (aka
     dinnerware, serverware and glassware), gadgets and
     cutlery for the western hemisphere.     Docket No. 148,
     Schedule C, ¶ 28.

     29. The Rachel Ray and Paula Deen licenses were granted
     to Meyer Macau plus affiliates, including those like
     Meyer, that are under the common ownership of Meyer
     Holdings. Docket No. 148, Schedule C, ¶ 29.

     30. Meyer Macau can sell to U.S. Retailers other than
     Meyer but only in exchange for a commission it pays to
     Meyer. Docket No. 148, Schedule C, ¶ 30.

     31. The commissions paid by the middlemen for sales to
     U.S. retailers other than Meyer vary based on lines and
     customers. Docket No. 148, Schedule C, ¶ 31.

     32. The Thai Producer and the China Producer purchase
     some components of their cookware from Meyer affiliates
     that are direct or indirect subsidiaries of Meyer
     Holdings. Docket No. 148, Schedule C, ¶ 32.

     33. The Thai Producer also sold cookware to a customer
     in Vietnam. Docket No. 148, Schedule C, ¶ 33.


Def. Proposed Findings of Fact and Conclusions of Law (“Def.

PFF&CL”), pp. 4-7.
    Case 1:13-cv-00154-TJA Document 186           Filed 03/01/21      Page 21 of 120



Court No. 13-00154                                                              Page 21


                                          II

             During trial, the plaintiff did not present witnesses

from either Meyer Hong Kong or Meyer Holdings.                        See P. Ex. 152.

Its direct testimony was presented by S. Darrin Johnson, a former

managing director of Meyer from 2006 to 2019; Siukai Kwok, a

financial manager at the Thai producer; Sharon Lau, a sales

director at Meyer Macau; Kan Ming Kam, a production manager of the

stainless    steel    department     at    the     China       producer;     and   Craig

Pinkerton, a director of customs international trade practice at

PricewaterhouseCoopers (“PwC”), who was proffered as an expert

witness.

             The defendant countered with Monika Brenner, the head of

the valuation and special programs branch of CBP.


                                          A

             Mr. Johnson had full responsibility and control of all of

Meyer’s     departments.          T.T.    Vol.     I,    69:23-112:11         (direct),

113:152:13    (cross).       He    averred       that,      despite     being   related

companies    within    the   Meyer       Group,      they      are    structured       with

different “silos” of business that operate independently of and

competitively     with   each      other,      and      that    the     plaintiff       was

accountable for its own profitability, independent of any other

Meyer group entity.      Id. at 110:16-111:6.
    Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21   Page 22 of 120



Court No. 13-00154                                                   Page 22



            Describing the process of plaintiff’s procurement of

cookware, Mr. Johnson stated that three or four times a year it

would conduct a market analysis to keep abreast of the competition,

product     offerings,   retail   pricing,     and     identify    potential

opportunities to fill a consumer need.        Id. at 76:20-79:16, 115:2-

116:9.     Meyer Macau would procure product for the plaintiff from

the Thai Producer or the China Producer, depending on the product

order and tooling capability.     See id. at 122:18-123:23; Vol. T.T.

III, 352:18-21.     Trial did not explore negotiations between the

plaintiff and Meyer Hong Kong except in passing, for in almost all

matters the plaintiff negotiated with Ms. Lau, Meyer Macau’s sales

director.    See, e.g., T.T. Vol. I, 83:12-20, 86:9-17, 109:15-24,

122:9-17.


            Regarding the Thai producer, Mr. Kwok testified on how

the cookware is manufactured, the producer’s pricing and profit,

and how the GSP calculations are performed.            Id., 156:16 to Vol.

II, 224:4 (direct), 224:22-331:7 (cross).            The Thai producer has

four divisions of cookware: aluminum, hard anodized, advanced

automated production, and stainless steel, employing 2,000 to 3,000

workers.     T.T. Vol. I, 159:7-13.          Ninety-six percent of its

cookware is sold to Meyer Macau.          Id. at 160:23-24. The Thai
    Case 1:13-cv-00154-TJA Document 186    Filed 03/01/21   Page 23 of 120



Court No. 13-00154                                                    Page 23


producer coordinates with the marketing managers of Meyer Macau in

negotiating prices for the cookware, which are never sold at a

loss.   Id. at 161:8-12 & 175:6-177:18.


           Mr. Kwok identified plaintiff’s exhibits 294 and 296 as

cookware   produced   by    the   Thai    producer,     and    he   expressed

familiarity with the documentation of a sample entry packet, P 190.

Mr. Kwok was responsible for preparing GSP calculations for the

Thai producer cookware if customers requested them, id. at 183:8-

11, and he related specifics from P 154 and 155 on cost, local

content, overhead, et cetera, with respect to how he makes the GSP

calculations thereof, which he tied to the product that is P 296.

Id. at 183:12-190:7.       He acknowledged that he performed similar

analyses in the GSP calculations of P 379 that relate to a product

represented pictorially as P 375, id. at 191:13-194:10, and also

with respect to the GSP calculations of P 380 that relate to a ten-

piece cookware set, P 376, id. at 194:20-197:3, Vol. II, 204:7-23.


           Lastly, Mr. Kwok narrated answered questions regarding a

video depicting the manufacture of a piece of cookware intended for

the ten-piece set P 133.     Some 14 manufacturing steps are involved

in the transformation of a flat steel disc to the finished pot/pan,

and Mr. Kwok confirmed that all of the Thai producer’s cookware
    Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21   Page 24 of 120



Court No. 13-00154                                                   Page 24


undergoes a substantially similar manufacturing process.            Vol. II,

205:5-224:2.


           Mr. Kam testified regarding production at the China

producer. T.T. Vol. III, 412:3-425:11 (direct), 425:18-458:10

(cross).   It makes aluminum and stainless steel cookware, and Mr.

Kam is responsible for production planning, quality control, and

costing issues.      He testified that there is trade in work-in-

process “shells” of the cookware pots/pans, e.g. P 131F, between

the China producer, the Thai producer, and Meyer group’s factory in

Italy.   Id. 414:14-415:9.   His responsibilities included providing

cost and production process information to the China producer’s

“custom department,” such knowledge being conveyed to him via a

product’s SKU number, from which he can discern the country for

which the product is destined.       See id., 416:4-417:9; 433:5-15.

His understanding is that the China producer does not negotiate

directly with the plaintiff, nor does it discuss pricing with its

parent company.    Id. at 417:10-418:3.     Lastly, Mr. Kam denied, to

his knowledge, that the China producer has ever received any

subsidy, grant, assistance, instruction, contribution, concession,

input,   tax   exemption,   loan   guarantee   --    in    short,   anything

whatsoever from any PRC governmental organ or the Chinese Communist

Party in order to support or “direct” its operations.                 Id. at
    Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21   Page 25 of 120



Court No. 13-00154                                                   Page 25


421:18-425:6.   He stated that the Chinese producer “purchased” and

“owns” the land for its factory, id. at 424:12-13, but later

clarified that meant the Chinese producer “would have the right to

use the land for a period of time” and that he was unsure who

actually “owns” it, id. at 456:6-17.        He also clarified that his

knowledge extended over the steel department, not to “everything”

concerning the aluminum department as well.         Id. at 430:2-13.


          Mr. Kam also clarified that the steel used in the

production of cookware comes from a PRC company, also “sometimes”

from Japan and Taiwan.   Id. at 439:2-7.     The aluminum bottom of the

pots/pans comes from a PRC company; the glass lids come from a PRC

company; the knobs and handles come from the PRC and also from a

non-Meyer company in Thailand.       Id. at 439:24-442:23.           Further

testimony from Mr. Kam examined other incidentals necessary for the

production and completion of the pots/pans and completion of the

sets from the PRC, including the packaging for the products for

shipment, origin of the solder used in welding, rivets, variability

in the Chinese manufacturer’s profitability (including Mr. Kam’s

knowledge or lack thereof with respect to the company general

manager’s authority to attend to matters involving PRC governmental
      Case 1:13-cv-00154-TJA Document 186    Filed 03/01/21   Page 26 of 120



Court No. 13-00154                                                      Page 26


functionaries), how the Chinese producer is managed et cetera.6

Id. at 440:3-462:23.


                Ms. Lau testified regarding her work experience with

Meyer Macau and her dealings with all of the above.             T.T. Vol. III,

319:9-355:8 (direct), 356:6:409:6 (cross).            Her negotiations with

Meyer would lead her to place orders with either the Thai producer

or the China producer, depending on the product order, and, if

orders were to be undertaken by the China producer, Meyer Macau

would “assign” orders to Meyer Hong Kong to act as middleman,

either individually or in addition to the plaintiff.                See, e.g.,

id.   at       320:6-24.   She   testified   that   Meyer     Macau’s   top    ten

purchasers included both Meyer group and non-Meyer group companies.

In dealing with “private label” orders from one such example of a

non-Meyer-group company, Meyer Macau would deal with that entity

directly, or, if such orders concerned Meyer brands, then Meyer

Macau would pay a commission to the plaintiff. Overall, between 80

and 90 percent of the cookware sets Meyer imported into the United

States were manufactured by the Thai producer.                Id. at 353:4-17.



           6
          Defendant’s counsel at one point directly asked Mr.                  Kam
if he would have had knowledge of any “assistance” from the                    PRC
government, to which his response, in effect, was that in                      his
position he was on a “need to know” basis with respect to                      the
general manager. T.T. Vol. III, 462:14-23.
    Case 1:13-cv-00154-TJA Document 186    Filed 03/01/21   Page 27 of 120



Court No. 13-00154                                                      Page 27


The remainder were manufactured by the China producer in the PRC,

depending on whether the Thai producer was at full capacity or if

the product was labor-intensive. Id., 386:7-16.


           Mr. Pinkerton, a licensed customs broker, testified as to

his belief regarding errors in CBP’s administrative rulings on the

plaintiff’s entries.    T.T. Vol. IV, 501:5-648:7 (direct), 651:16-

696:17 & Vol. V, 703:18-822:7 (cross).        He had no knowledge of the

application of the specific entries involved in this case, T.T.

Vol. IV, 483:7-484:22, but testified as to his general knowledge of

plaintiff’s process of manufacture of the pots/pans at issue,

including the process of what the plaintiff claims is the double

substantial transformation of them during manufacture.7 See id. at

485:9-496:20.   He described the due diligence PwC undertook with

regard to the operations of the Thai producer, the China producer,

Meyer Macau, and Meyer Hong Kong, to determine whether plaintiff’s

transactions    satisfied   the   Nissho     Iwai     factors     and     CBP’s

regulations governing its interpretation thereof, as well as PwC’s

presentation of its analyses to CBP, other of his experiences with



       7
          During voir dire, in response to the question of whether
the plaintiff’s “cost sheets” clarified the issue of double
substantial transformation (“DST”), the witness responded that CBP
“sometimes” considers labor in deciding whether there has been a
DST.   T.T. Vol. V, 493:14:494:7.
      Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21   Page 28 of 120



Court No. 13-00154                                                     Page 28


such presentations to it, and his interpretation of CBP’s ultimate

decision(s)    on   first    sale   treatment   for   plaintiff’s     imported

merchandise.    Id. at 502:10-648:7.


            Ms. Brenner testified for the defendant.             T.T. Vol. V,

859:3-885:9 (direct), 885:21-915:18 (cross).             She described her

experiences in supervising CBP valuation rulings, which process

solicits both importers’ and ports’ perspectives, and with respect

to first sale rulings in particular.            T.T. Vol. V, 858:3-885:8.

She    also answered questions with respect to CBP’s ruling on

plaintiff’s first sale treatment as it related to a proposal CBP

published in the Federal Register in response to a certain World

Customs Organization case study regarding such treatment, which

proposal was later withdrawn in light of comments in opposition to

that proposal.      See id. at 879:18-883:20.         Lastly, she testified

that, in her experience, most requests for first sale treatment are

ultimately granted.         Id. at 884:5-885:8.       Ms. Brenner was then

cross-examined as to the process of denying the plaintiff first-

sale treatment.     Id. at 885:13-915:18.


            At the conclusion of trial, the court requested the

parties to submit proposed findings of fact and conclusions of law.

They are restated as follows:
    Case 1:13-cv-00154-TJA Document 186        Filed 03/01/21   Page 29 of 120



Court No. 13-00154                                                        Page 29


                                      B

                     Thai Supply Chain First Sale

                                      1

          Addressing    the   first       of    the    Nissho     Iwai   factors,

plaintiff’s witnesses uniformly related the “independent business

silos” theme of all the relevant Meyer group entities involved in

this matter, each having its own objectives.                The plaintiff thus

relates the testimonial “proof” that the negotiations among the

relevant “silos” involved bona fide price establishment as follows:


     56. PwC determined that goods sold from MIL to MMC were
     made pursuant to a bona fide sale. PwC made this
     determination by examining the following documentation:
     (i) purchase orders between MUS and MMC; (ii) purchase
     orders between MMC and MIL; (iii) MIL’s invoices to MMC;
     (vi) MMC’s invoices to MUS; and (v) proof of payments,
     usually through wire payments. (Pinkerton T.T. Vol. IV,
     502:21-504:3).

     57. In seeking to determine whether the sale from MIL to
     MMC was a bona fide sale, PwC also examined whether MMC
     was a legal entity, had employees, had managerial
     controls, and had financial statements. PwC also looked
     at the intent of the parties during the transaction,
     which of the parties bore the risk of loss, and how title
     of the goods was transferred. (Pinkerton T.T. Vol. IV,
     502:21-504:3).

     58. The methodology that PwC used to determine whether
     transactions between MIL to MMC met the bona fide sale
     test had been accepted by Customs in other first sale
     presentations and/or submissions handled by Pinkerton.
     (Pinkerton T.T. Vol. IV, 504:4-10; 529:19-530:13).
    Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21   Page 30 of 120



Court No. 13-00154                                                   Page 30


     59. The FOB terms are also included on the invoices from
     MIL to MMC. For example, on Entry Packet at Plaintiff’s
     Exhibit 190, the FOB terms indicate that MIL is
     responsible for the transportation costs for the goods to
     the Port in Thailand, Laem Chabang. Title transfers
     according to the date of the Bill of Lading. (Kwok T.T.
     Vol. I, 171:6-172:4; P. Ex. 190, Entry Packet,
     MUS001402).

Pl’s Proposed Findings of Fact and Conclusions of Law (“Pl’s

PFF&CL”), pp. 13-14.


          The defendant responds that the plaintiff did not present

proofs of purchase orders or payments between the various entities

in the Meyer supply chains.   See infra.     The court indeed considers

such proof probative and relevant, but for the purpose of this

question, it is of some moment that at the port level CBP initially

agreed that there was a bona fide sale of merchandise imported by

Meyer through its Thai supply chain, and that its regulatory audit

also reached the same conclusion. P. Ex. 20, Office of Field

Operations Referral Audit Report, p. 3.


          The evidence at bar facially supports finding bona fide

sales between the Thai producer and Meyer Macau.


                                   2

          Regarding the second of the Nissho Iwai factors, the

plaintiff claims that all of Meyer’s purchases sourced from the
    Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21   Page 31 of 120



Court No. 13-00154                                                   Page 31


Thai producer and relevant to this case resulted in shipment of

goods “clearly destined” for the United States.                 Plaintiff’s

recital is as follows:


     61. At the time the goods are produced at MIL for MMC,
     they are destined for the United States. (Kwok T.T. Vol.
     I, 161:20-23).

     62. The Entry Packets before the Court contain a Bill of
     Lading which identifies that the merchandise entered is
     being shipped directly to the United States. (Kwok T.T.
     Vol. I, 170:8-22; P. Ex. 190, MUS001430).

     63. In its earlier work on demonstrating Meyer’s first
     sale qualification to Customs, PwC had determined that
     the goods sold by MIL were clearly destined for the
     United States. PwC made this determination by analyzing
     relevant case law and agency guidance documents. Further,
     PwC examined bills of lading for the products at issue
     and determined that the products were shipped directly
     from Laem Chabang, Thailand to either New York or San
     Francisco. (Pinkerton T.T. Vol. IV. 504:11-505:15).

     64. The methodology that PwC used to determine that the
     goods produced by MIL in Thailand were clearly destined
     for the United States had been accepted by Customs in
     other matters handled by Pinkerton. (Pinkerton T.T. Vol.
     IV, 505:16-21; 529:19-530:13).

     65. The products before the court that were purchased by
     MUS through MMC and manufactured by MIL were shipped
     directly from Thailand to the United States as set forth
     in the bill of lading and detailing either New York or
     San Francisco as the port of unloading (FOB Laem
     Chabang). (Johnston T.T. Vol. I, 111:22-112:3; P. Ex.
     190, MUS001392).

                                * * *

     15. By way of example, Plaintiff’s Exhibit 190 (Entry#
     30402149170), was submitted to the San Francisco Port on
    Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21   Page 32 of 120



Court No. 13-00154                                                   Page 32


     October 29, 2011 and identifies various products imported
     by MUS that are eligible for first sale and GSP
     treatment. (P. Ex. 190, Entry Packet, MUS001384).

     16. The invoices related to the three-tiered transaction
     of these imports are attached and made part of this Entry
     Packet. This includes the invoice from MIL to MMC that
     shows the sale of 16 different products manufactured by
     MIL and the first sale unit price of each. (Kwok T.T.
     Vol. I, 168:5-169:3; P. Ex. 190, Entry Packet,
     MUS001404).

     17. One of these products, the Paula Deen steamer set
     (P. Ex. 296) is itemized on this invoice with a first
     sale unit price of $14.56. (Kwok T.T. Vol. I,
     169:11-170:7; P. Ex. 190, Entry Packet, MUS001423).

     18. This Entry Packet also contains a Bill of Lading
     which declares that the merchandise is being shipped
     directly from Thailand to the United States. (Kwok T.T.
     Vol. I, 170:8-22; P. Ex. 190, Entry Packet, MUS001430).

     19. The terms of sale and delivery (“FOB”) are also
     included on the invoice from MIL to MMC. For this Entry
     Packet, the FOB terms indicate that MIL is responsible
     for the transportation costs of the goods from the
     factory to the Laem Chabang Port in Thailand. Conversely,
     the MUS/MMC Master Distribution Agreement (“Distribution
     Agreement”) terms indicate that MUS only takes title
     after the goods have been paid for[8], which means that


       8
          The defendant points out that Section 6.2 of the Master
Manufacturing Agreement provides that title in the products passes
to Meyer upon delivery irrespective of whether the price for such
products had been wholly or partially paid or remains completely
unpaid at that time, Def. Br. at 27, referencing T.T., Vol. II at
279-80 and Pl. Ex. 123, but it does not elaborate on the
significance of that point. Risk of loss transfers according to
the date of the bill of lading and testimony at trial indicated
that Meyer took title when the Thai producer delivered the goods
for shipment from the port in Thailand.      Where title actually
“stood” when the goods were delivered FOB Laem Chabang Port does
                                                    (continued...)
    Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21   Page 33 of 120



Court No. 13-00154                                                   Page 33


     MMC assumes title and risk of loss from the port of
     export in Thailand until payment by MUS. Risk of loss
     transfers according to the date of the Bill of Lading.
     (Kwok T.T. Vol. I, 171:6-172:4; P. Ex. 190, Entry Packet,
     MUS001402; P. Ex. 124, Master Distribution Agreement,
     Section 9.1).

Pl’s PFF&CL, pp. 14, 4-5.


           Defendant’s response again points out that the plaintiff

did not present proofs of purchase orders or payments between the

various entities in the Meyer supply chains. It further points out

that such testimony described Mr. Pinkerton’s work for plaintiff’s

2008 and 2010-12 products, not for the products at bar.               See P.

Exs. 117, 125.


           The court concurs with the defendant that proofs of

purchase orders and payments are normally and critically necessary

to establishing entitlement to first sale dispensation when a claim

therefor is challenged by CBP.      When requested by CBP to provide

reasonable proof, it is not unreasonable to expect importers to

provide such proof so CBP can reasonably expect to satisfy a claim.

Plaintiff’s case before the court is somewhat cavalier in this

regard, focusing on minutiae and essentially asking the court at



       8
          (...continued)
not undermine the goods’ clear destination, which was the United
States, according to the bill of lading.
    Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21   Page 34 of 120



Court No. 13-00154                                                   Page 34


various points to take plaintiff’s “word” that certain facts were

true, without corroborating evidence in support, but at least on

this particular point, it is once again of some credence that CBP

at the port level, and at its regulatory audit, was satisfied the

merchandise imported by Meyer through its Thai supply chain was

clearly destined for the United States.


                                   3

          For the third Nissho Iwai factor, i.e., “arm’s length”

sales, CBP considers the “circumstances of sale” issue to be met

when either of three tests are satisfied under the regulations.

Under that issue, to determine whether a relationship influenced

the price, relevant aspects of the transaction are analyzed, such

as (i) how the buyer and the seller organize their commercial

relations; and (ii) how the price was arrived at. Def. Ex. 15 at 7.

See also 19 C.F.R. §152.103(l)(1)(i).           In accordance with the

referenced regulation, circumstances such as the following can

demonstrate that the relationship did not influence the price:


     -- The price was settled in a manner consistent with the
     normal pricing practices of the industry in question;

     -- The price was settled in a manner consistent with the
     way the seller settles prices for sales to buyers who are
     not related to it; or
       Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21    Page 35 of 120



Court No. 13-00154                                                       Page 35


       -- The price is adequate to ensure recovery of all costs
       plus a profit that is equivalent to the firm’s overall
       profit realized over a representative period of time in
       sales of merchandise of the same class or kind.

See,    e.g.,   Def.   Ex.   15   at   7.    Only    the      first   and   third

circumstances listed above are at issue here, and it is plaintiff’s

burden to establish that one of them is applicable.


             In particular, to establish that the price was settled in

a manner consistent with the “normal pricing practices” of the

industry in question, an importer must have objective evidence of

the normal pricing practices of the industry in question and

present evidence that the transfer price was settled in accordance

with these industry pricing practices.              See id.       at 7-8.       The

“industry in question” normally includes the industry that produces

goods of the same class or kind as the imported merchandise.

See id. at 8.


             To establish that a price is adequate to ensure “recovery

of all costs plus a profit” that is equivalent to the firm’s

overall profit realized over a representative period of time in

sales of merchandise of the same class or kind, an importer should

be prepared to provide records and documents of comprehensive

product related costs and profit, such as financial statements,

accounting records, including general ledger account activity,
       Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21   Page 36 of 120



Court No. 13-00154                                                       Page 36


bills of materials, inventory records, labor and overhead records,

relevant selling, general and administrative expense records, and

other supporting business records. See id. at 9.


             CBP’s administrative considerations of such tests are not

irrelevant, but they are not dispositive, as this is trial of those

matters, de novo.      See Park B. Smith, supra.


                                      a

             At trial, the plaintiff sought qualification of Mr.

Pinkerton, both as a fact witness and as an expert.             It offered his

opinion(s) on these topics: (i) Meyer’s entitlement to first sale

treatment on the entries before the court; (ii) error by CBP’s

audit in determining that Meyer was not eligible for first sale or

GSP treatment; (iii) error by headquarters during the course of the

request for internal advice and flaws in the IAR (Internal Advice

Response); and (iv) double substantial transformation for purposes

of GSP calculations of the clad products manufactured in Thailand

that    originated    with   clad   metal    discs   imported     from   China.

Pinkerton T.T. Vol. IV, 481:5-7; See Joint Pre Trial Order Doc. 148

at Schedule G-1.


             After voir dire, the court qualified Mr. Pinkerton to

provide “his opinion in this matter” as an “expert” at trial.                  The
     Case 1:13-cv-00154-TJA Document 186       Filed 03/01/21   Page 37 of 120



Court No. 13-00154                                                        Page 37


court did not, however, expand its qualification as to what matters

it considered him to be “expert” upon, as opposed to lay opinions

on   other   aspects   of   the   case,   in    which    the    court   was      also

interested. See Pinkerton T.T. Vol. IV, 500:14-24. Also, as urged

by the defendant, that qualification did not fundamentally negate

any appearance of potential bias from Mr. Pinkerton’s business

relationship with the plaintiff, from which the court might draw

conclusions as to what weight his testimony is due, if any.


             Further in that regard, the defendant moved, in limine,

to exclude certain summary documents.              See Docket No. 145.            It

renewed its objection to their admission into evidence during

trial.   See, e.g., Vol. IV at 584:10-585:20.               The defendant also

moved to exclude Mr. Pinkerton’s testimony based on those documents

not provided in discovery.        See, e.g., Def. PFF&CL, pp. 7-15.

             Rule 1006 of the Federal Rules of Evidence provides:

      The proponent may use a summary, chart, or calculation to
      prove the content of voluminous writings, recordings, or
      photographs that cannot be conveniently examined in
      court. The proponent must make the originals or
      duplicates available for examination or copying, or both,
      by other parties at a reasonable time and place. And the
      court may order the proponent to produce them in court.


This rule requires that the documents whose information is to be

summarized be so voluminous as to make comprehension difficult and
    Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21   Page 38 of 120



Court No. 13-00154                                                   Page 38


examination inconvenient. E.g., United States v. Bray, 139 F.3d

1104, 1109 (6th Cir. 1998). When such is the case, the rule

requires that the proponent make the documents underlying the

summary available for examination or copying. “The purpose of the

availability   requirement   is   to   give    the    opposing     party    an

opportunity to verify the reliability and accuracy of the summary

prior to trial.” Amarel v. Connell, 102 F.3d 1494, 1516 (9th Cir.

1996) (internal quotation and citation omitted).           To satisfy this

requirement, a party must identify the exhibit as a summary,

provide a list or description of the underlying documents, and

state when the documents could be reviewed.          Air Safety, Inc. v.

Roman Catholic Archbishop of Boston, 94 F.3d 1, 8 (1st Cir. 1996).

“Where a party fails to make available materials underlying a

summary exhibit, that summary exhibit is inadmissible.”              Amarel,

102 F.3d at 1516.


          Defendant’s position here is that “because FRE 1006

‘operates independently of discovery rules,’ it is immaterial

whether an opponent sought discovery of the documents underlying a

summary document: a party has an ‘absolute right to subsequent

production of material under Rule 1006, should that material become

incorporated in a chart, summary or calculation.’” Def. PFF&CL, p.

8, quoting Air Safety, 94 F.3d at 8.       The defendant thus contests
    Case 1:13-cv-00154-TJA Document 186    Filed 03/01/21   Page 39 of 120



Court No. 13-00154                                                    Page 39


plaintiff’s exhibits 119, 125, 154, 155, 156, 379 and 380 reference

information and data that were not provided during discovery.                Its

position is that the very purpose for FRE 1006 is to provide an

opportunity to an adversary to verify the accuracy and reliability

of a summary, and that purpose was thwarted here, i.e., that

admission of these summary documents is prejudicial because neither

the court nor the defendant are able to test the accuracy and

reliability of these exhibits.


           The court conditionally accepted those exhibits into

evidence   but    took      defendant’s   objection      under   advisement.

See, e.g., Holbrook v. Lykes Bros. S.S. Co., 80 F.3d 777, 782 (3d

Cir. 1996) (“[t]he Federal Rules of Evidence are meant to instruct

[trial] courts in the sound exercise of their discretion in making

admissibility determinations and should not be interpreted as

exclusionary     rules”).      The   concern   over    those   documents     and

testimony is with respect to their credibility rather than their

admissibility.


           Hence,    defendant’s      objection   to     inclusion    of     the

referenced documents, as well as Mr. Pinkerton’s testimony, is

hereby denied, and they will be accorded whatever weight they

deserve in the final analysis herein.
    Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21   Page 40 of 120



Court No. 13-00154                                                   Page 40


                                   b

          As for the “arm’s length” factor, plaintiff’s proposed

findings are first with respect to CBP’s “normal pricing practices”

test, followed by its proposed findings on the “all costs plus

profit” test:


     68. Pinkerton testified that PwC determined that the
     sale of goods between MIL and MMC were made at arm’s
     length. PwC made this determination by applying the
     “normal   pricing   practices”  test   set   forth   in
     interpretative note two and the “all costs plus profit”
     test set forth in interpretive note three of 19 C.F.R §
     152.103(l)(1)(ii-iii).   (Pinkerton   T.T.   Vol.   IV,
     505:22-508:22).

                                 * * *

     69. For purposes of the “normal pricing practices” test,
     set out in 19 C.F.R § 152.103(l)(1)(ii), PwC compared
     MIL’s overall profits to other manufacturers of cookware
     in Thailand to examine whether MIL’s pricing practices
     are consistent with the normal pricing practices in the
     industry. (Pinkerton T.T. Vol. IV, 517:3-518:6; P. Ex.
     117, 2008 MIL Assessment).

     70. PwC calculated the rate of profit for MIL and
     “tested companies” (competing companies PwC used to
     compare to MIL) by using a profit level indicator. The
     profit level indicator used by PwC is the full-cost
     markup and the operating-cost markup, which are
     consistent with the guidance issued by Customs.
     (Pinkerton T.T. Vol. IV, 518:17-519:4; P. Ex. 119,
     2010-2012 Benchmarking Study).

     71. MIL compared favorably, and was within the
     interquartile   range,  with   the  tested   companies.
     (Pinkerton T.T. Vol. IV, 519:5-8; P. Ex. 119, 2010-2012
     Benchmarking Study).
    Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21   Page 41 of 120



Court No. 13-00154                                                   Page 41


     72. The interquartile range for the three-year average
     (2010-2012) for full cost markup for all of the companies
     tested by PwC was between -2.0% and 3.8%. MIL’s full cost
     markup for this time period was 2.77%. (P. Ex. 119,
     2010-2012 Benchmarking Study).

     73. The interquartile range for the three-year average
     (2010-2012) for the operating profit margin for all of
     the companies tested by PwC was between -2.0% and 4.4%.
     MIL’s operating profit margin for this period was 2.72%.
     (P. Ex. 119, 2010-2012 Benchmarking Study).

     74. The methodology used by PwC to determine whether
     Meyer satisfied the “normal pricing practices” test was
     accepted by Customs in other matters. This test is also
     considered standard within the accounting profession.
     (Pinkerton   T.T.  Vol.   IV,   517:3-24;  519:9-   21;
     529:19-530:13).

     75. PwC’s findings regarding “normal pricing practices”
     is bolstered by evidence presented by MUS at trial in
     which MMC’s business practices and price negotiations
     were described in detail by Sharon Lau (“Lau”) (See Lau
     Testimony, Findings of Fact at ¶¶ 76- 104), Siukai Kwok
     (“Kwok”) testimony, Findings of Fact at ¶¶ 105-131; and
     Darrin Johnston testimony, Findings of Fact at ¶¶
     133-170).

                                 * * *

     76. Lau is the sales director at MMC and has been
     employed with the company for almost twenty years.
     Through her employment, Lau has gained experience and
     knowledge about the manufacturing capacities of MIL and
     MZQ. (Lau T.T. Vol. III, 319:10-14; 322:7-323:2).

     77. MMC primarily acts as a middleman between MUS and
     MIL (Thai supply chain). Lau accepts pricing requests
     from MUS for certain products. Based on Lau’s experience
     and knowledge of the products and manufacturing sites,
     including tooling capacity, she decides whether the order
     should be placed through the Thai supply chain or the
     China supply chain. (Lau T.T. Vol. III, 320:6-321:19;
     322:22-323:6; 361:17-362:24).
    Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21   Page 42 of 120



Court No. 13-00154                                                   Page 42


     78. MMC operates as an individual entity in its pricing
     negotiations. (Lau T.T. Vol. III, 324:21-325:6).

     79. MMC did not have the ability to dictate to MIL what
     pricing terms it should accept, nor did MMC ever require
     that a price be accepted. Similarly, MUS cannot require
     MMC to accept its pricing terms. (Lau T.T. Vol. III,
     325:7-24; 326:14-16).

     80. No other Meyer Group entity has attempted to
     influence MMC to accept a certain price. In particular,
     MMC’s parent, MIH, does not influence, persuade or direct
     MMC to accept a price with MIL or MUS. (Lau. T.T. Vol.
     III, 328:4-8;328:12-15).

     81. MMC was free to negotiate at arm’s length with MIL
     and MUS and did so. (Lau T.T. Vol. III, 328:16-19).

     82. A typical transaction consists of MUS forwarding a
     target price to MMC. If MMC could not meet the target
     price that would still render MMC a profit, Lau would
     engage in pricing negotiations. In doing so, Lau would
     negotiate using an alternative product that may be less
     expensive. For example, Lau would propose a different
     product with a lighter gauge such as stainless steel or
     aluminum, or a product alteration such as changing the
     handle. (Lau T.T. Vol. III, 326:19-328:3).

     83. Once a final price is negotiated between MMC and
     MUS, MUS will issue a final purchase order to MMC. (Lau
     T.T. Vol. III, 367:17-21).

     84. The process that MMC engages in -- accepting an
     order, filling the order, billing the client, and
     collecting the money -- did not change in any significant
     way between 2008 and 2015. At present, the process
     remains the same although there are often less hard copy
     papers because of advancing Electronic Data Interchange
     systems. (Lau T.T. Vol. III, 342:9-19).

     85. Once MUS submits its price request to MMC, Lau
     begins price negotiations with MIL. (Lau. T.T. Vol. III,
     323:16-18).
    Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21   Page 43 of 120



Court No. 13-00154                                                   Page 43


     86. By way of an example, on October 29, 2011, MIL
     issued an invoice to MMC for products that MMC negotiated
     to purchase from MIL. (Lau T.T. Vol. III, 334:20- 335:2;
     P. Ex. 190, Entry Packet, MUS001401).

     87. Payment is accepted as an electronic wire or graphic
     transfer. (Lau T.T. Vol. III, 407:12-17).

     88. The payment terms as to MIL and MMC are an open
     account for 60 days. (P. Ex. 190, Entry Packet,
     MUS001404).

     89. The payment terms as to MMC and MUS indicate an open
     account for 20 days. (Lau T.T. Vol. III, 406:13-24; P.
     Ex. 190, Entry Packet MUS001392).

     90. MUS paid for the goods covered by the invoice. (Lau
     T.T. Vol. III, 339:17-21; P. Ex. 190, Entry Packet).

     91. Every payment is reflected in MMC’s               accounting
     system. (Lau T.T. Vol. III, 407:18-21).

     92. Both MMC and MUS have separate accounting
     departments that monitor and confirm the invoices and
     purchase orders to ensure there are no discrepancies or
     clerical errors. If there are any issues, these would be
     reported directly to Lau. (Lau T.T. Vol. III, 365:17-
     367:16).

     93. Approximately 80-90% of MUS’s production is ordered
     through the Thai supply chain. (Lau T.T. Vol. III,
     353:4-17). Lau may direct orders to MHK/MZQ (the China
     Supply Chain) if MIL is at full capacity or if the
     product is labor-intensive. (Lau T.T. Vol. III,
     386:7-16).

     94. Lau requests a price quote from either the Thai
     Producer or the Chinese Producer based on the assignment
     and the price negotiations are similar no matter the
     Producer with which she deals. (Lau T.T. Vol. III,
     320:11-18; 342:4-8).

     95. MMC retains accounting records reflecting its
     profitability to MUS. It also retains accounting records
    Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21   Page 44 of 120



Court No. 13-00154                                                   Page 44


     reflecting its profitability when it sells directly to
     non-Meyer entities such as Costco. (Lau T.T. Vol. III,
     403:12-24).

     96. MMC maintains a profit in its business with MIL and
     MZQ and retains documentation reflecting such. (Lau T.T.
     Vol. III, 404:21-405:9).

                                 * * *

     97. MMC’s business is not exclusive to Meyer-related
     entities. MMC also sells to various companies for product
     delivery in the United States, e.g., HyCite, Costco,
     . . . Amway, Element, Canadian, QVC U.S.A., Sears,
     Wal-Mart, MYREX International and Target. (Lau T.T. Vol.
     III, 340:14-341:5; 370:12-371:11).

     98. MMC collects information independently and also from
     MUS with respect to the business and competitor landscape
     in the United States. MMC’s major competitors for
     business in the United States include: Calphalon, T-Fal,
     Tramotina, Cuisinart, Pioneer Woman at Wal-Mart and
     Chrissy Teigen at Target. (Lau T.T. Vol. III,
     342:20-343:4; 343:9-25).

     99. Consumer insight regarding major competitors helps
     MMC engage in negotiations at the right price for the
     right product. MMC has to consider the competition in the
     market for risk of business going to another competitor.
     (Lau T.T. Vol. III, 344:3-17; 345:3-18).

     100. To ensure that MMC stays competitive, Lau often
     attends trade shows with MUS. There, she is able to
     evaluate competitor products and new product launches.
     This type of market survey is vital for MMC in its
     ability to stay competitive with price, design, service
     and development of new products. (Lau T.T. Vol. III,
     345:19-346:21).

     101. MMC negotiates pricing from non-Meyer related
     entities, such as Costco, using the same arm’s length
     strategy and approach as its negotiations with MIL or MZQ
     when an order is placed by MUS. For example, Lau
     considers the same factors in assigning the order from
    Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21   Page 45 of 120



Court No. 13-00154                                                   Page 45


     Costco to either MIL or MZQ as she does when the order is
     placed by MUS. (Lau T.T. Vol. III, 341:12-352:17).

     102. Rollback pricing is one of the ways that Meyer
     entities stay competitive in the United States market.
     For example, if Wal-Mart issues a rollback price on a
     product distributed by MUS, MUS will in turn talk with
     MMC to try and negotiate a better price and essentially
     rollback MMC pricing indirectly. (Lau T.T. Vol. III,
     346:22-347:13).

     103. MMC will gauge MUS’s projected volume and then
     determine whether it is a sound financial decision to
     match the rollback. (Lau T.T. Vol. III, 347:14-23). In
     making this decision, MMC considers the pricing from MIL
     and determines whether there is any leeway in the
     financials. If there is an impasse or financial
     restrictions, Lau will either decline to participate in
     the rollback or she will directly negotiate pricing with
     MUS and forgo a rollback price with MIL. (Lau T.T. Vol.
     III, 348:3-349:20).

     104. MMC’s approach to negotiating prices with its
     manufacturers when a non-Meyer company issues a rollback,
     such as Wal-Mart or Costco, is the same approach that MMC
     takes with MUS. (Lau T.T. Vol. III, 350:14-22).

                                 * * *

     105. Similarly, MIL (Thai Producer) negotiates its
     pricing with MMC in an arm’s length manner consistent
     with normal pricing practices in the industry. (See
     Findings of Fact at ¶¶ 105-131 below).

     106. MIL primarily manufactures pots and pans. In
     addition, MIL also manufactures boxes, glass lids,
     handles, knobs and kitchen tools. (Kwok T.T. Vol. I,
     166:21- 167:4).

     107. Siukai Kwok (“Kwok”) has been employed with MIL for
     twenty-seven years, first as the costing manager and now
     as the finance manager. (Kwok T.T. Vol. I, 157:7-9)
    Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21   Page 46 of 120



Court No. 13-00154                                                   Page 46


     108. Kwok was MIL’s finance manager in the fourth quarter
     of 2011 at the time the products at issue in this case
     were imported. (Kwok T.T. Vol. I, 157:23-158:3).

     109. In his position as the finance manager, Kwok
     prepares price quotes and coordinates with the banks. He
     also compiles the monthly financial statements and
     records all of the manufacturing costs and manages
     inventory control. (Kwok T.T. Vol. I, 158:4-11).

     110. MIL sells primarily to MMC, MHK and Myrex Thailand
     Limited (“MTL”), a Meyer Group distributor of cookware
     located in Thailand. (Kwok T.T. Vol. I, 159:23-160:16).

     111. MIL sells about 96% of its goods to MMC and about 2%
     of its goods to MHK (China Middleman) and MTL (Thailand
     Distributor). (Kwok T.T. Vol. I, 160:20-25).

     112. Both MMC and MUS conduct site visits at MIL where
     they may bring their respective clients to visit the MIL
     factory. (Kwok T.T. Vol. I, 162:17-163:5).

     113. MMC and MIL negotiate prices for pots and pans. In
     general, MMC requires a specific number of items from
     MIL. If MIL’s price does not meet MMC’s requirement MIL
     will review the price again in order to try to make the
     sale. However, if adjusting the price will result in a
     loss of profit for MIL, then MIL will reject MMC’s offer.
     MIL does not have to accept MMC’s price. (Kwok T.T. Vol.
     II, 238:18-25).

     114. As between MIL and MMC, there is a Master
     Manufacturing Agreement (“Manufacturing Agreement”)
     between the parties entered into on February 14, 2003
     that formalized the payment terms for the production of
     products and remains in force to date. (Kwok T.T. Vol. I,
     177:19-178:11; Lau T.T. Vol. III, 328:23-329:7; P. Ex.
     123, Master Manufacturing Agreement, MUS010359).

     115. Under the terms of the Manufacturing Agreement, MMC
     (“the Company”), is required to place a minimum order to
     MIL (“the Supplier”). Specifically, MMC provides MIL with
     $100,000,000 dollars in business, per year, but there are
    Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21   Page 47 of 120



Court No. 13-00154                                                   Page 47


     no minimum quantity requirements. (Lau T.T. Vol. III,
     332:24-333:22; P. Ex. 123, Section 3.5).

     116. This contractual minimum was negotiated to create a
     stable business between the companies. (Lau T.T. Vol.
     III, 394:11-17).

     117. The Manufacturing Agreement provides for negotiation
     between the parties. Section 5.3 of the payment terms
     indicate that MMC, the Company, “shall pay the total
     price in relation to any invoice prepared in respect of
     a Purchase Order at such times and such manner as the
     Company and the Supplier may from time to time agree and
     in the absence of such agreement at such times and in
     such manner as the Supplier shall reasonably demand....”
     (Lau T.T. Vol. III, 337:11-20; P. Ex. 123, Section 5.3).

     118. MIL and MMC operate under the Manufacturing
     Agreement with a FOB Thailand term. (Lau T.T. Vol. III.
     337:24-338:25; P. Ex. 123, Section 6; P. Ex. 190, Entry
     Packet MUS001392).

     119. Kwok negotiates product sales price with four to
     five different marketing managers at MMC. (Kwok T.T. Vol.
     I, 161:2-15).

     120. MIL ships products direct to MUS but there are no
     direct discussions with MUS regarding pricing or sale.
     (Kwok T.T. Vol. I, 162:4-12).

     121. Kwok is responsible for setting pricing of the pots
     and pans that MIL sells to MMC. (Kwok T.T. Vol. I,
     175:23-176:2).

     122. Pricing negotiations between MIL and MMC are
     typically conducted through email, with MIL setting the
     initial price for the products it sells based on its
     costs incurred making those products. (Kwok T.T. Vol. I,
     178:13-25).

     123. Once an order was agreed to through MMC, MIL would
     direct its invoice to MMC stating the merchandise and
     price for purchase, which MMC would pay. (Lau T.T. Vol.
     III, 332:23-334:6; 335:8-9).
    Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21   Page 48 of 120



Court No. 13-00154                                                   Page 48


     124. Kwok manages and tracks the MIL production costs.
     This includes both material and production costs. (Kwok
     T.T. Vol. I, 175:6-13).

     125. MIL production costs include: labor, water,
     electricity, gas, and overhead costs of the factory,
     which includes depreciation costs. (Kwok T.T. Vol. I.
     175:14-22).

     126. In setting the price, MIL considers the cost of
     production plus the profit margin, with a goal of
     maintaining an average profit margin of three percent.
     Profit can range below and above three percent. (Kwok
     T.T. Vol. I, 176:3-18).

     127. MIL engages in internal discussions based on
     competitor pricing to differentiate itself and stay
     competitive in the market. These competitors include
     other companies in the market of cookware and kitchenware
     including   pots   and   pans.   (Kwok   T.T.   Vol.   I,
     176:19-177:3).

     128. MIL’s profit as compared to its competitors is more
     than average. (Kwok T.T. Vol. I, 177:4-8).

     129. The MIL price to MMC is not accepted automatically.
     At times MMC has rejected MIL prices. Moreover, MIL does
     not sell its goods to MMC at a loss. (Kwok T.T. Vol. I,
     177:16-18; 179:2-4).

     130. In the event pricing is rejected, the parties will
     work together in negotiations. MIL would be able to
     concede a lower price while still insuring marginal
     profit at MIL. (Kwok T.T. Vol. I, 179:9-18).

     131. Meyer Group has a company-wide philosophy that each
     individual company within the Meyer Group should maximize
     its own profit. (Kwok T.T. Vol. I, 180:8-12).

     132. MIL’s parent, MIH, does not participate in any
     day-to-day business of MIL, nor does it direct any of the
     production schedules at the factory. Nor does MIH direct
     any of MIL’s pricing or provide any assists in the form
     of loans or subsidies. (Kwok T.T. Vol. I 163:19-164:10).
    Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21   Page 49 of 120



Court No. 13-00154                                                   Page 49



                                 * * *

     133. In a typical transaction involving MUS’s purchase of
     products through its Thai supply chain, an entry packet
     accompanies a shipment of goods from MIL in Thailand to
     MUS. (Johnston T.T. Vol. I, 104:2-6; P. Ex. 190, Entry
     Packet).

     134. The entry packet contains an invoice from MIL to
     MMC, commonly referred to as the “first sale price.”
     (Johnston T.T. Vol. I, 105:12-23; 106:13-19).

     135. The entry packet also contains an invoice from MMC
     to MUS reflecting the price that MUS would pay to MMC,
     commonly referred to as the “second sale price.”
     (Johnston T.T. Vol. I, 104:11-23).

     136. The MMC invoice includes the credit terms which were
     negotiated between MMC and MUS. (Johnston T.T. Vol. I,
     107:23-108:9).

     137. Johnston was not aware of any instance where MUS
     received an invoice from MMC and the purchase order price
     did not match the invoice price. (Johnston T.T. Vol. I,
     137:15-21).

     138. Johnston was not aware of any instance where MUS
     received an invoice from MHK and the purchase order price
     did not match the invoice price. (Johnston T.T. Vol. I,
     137:15-21).

     139. Each purchase order is considered the contract for
     each delivery of cookware and is guided by an overarching
     Master Distribution Agreement. (Johnston T.T. Vol. I,
     138:8-14).

     140. The Master Distribution Agreement (“Distribution
     Agreement”) between MUS and MMC formalized the process
     for purchasing products from MMC by MUS. (P. Ex. 124,
     Master Distribution Agreement).

     141. The Distribution Agreement was effective as of May
     16, 2003 and was in effect at the time of the entries at
    Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21   Page 50 of 120



Court No. 13-00154                                                   Page 50


     issue in this case. (Johnston T.T. Vol. I, 85:7-19; P.
     Ex. 124, Master Distribution Agreement).

     142. Under the terms of the Distribution Agreement, MUS
     was required to pay MMC for products in cash within
     twenty-one days of invoice. (Johnston T.T. Vol. I,
     127:5-12; 130:16-22).

     143. An order placed by MUS under the Distribution
     Agreement was done by way of a purchase order and
     contained details such as how many products were going to
     be purchased, the SKU number, pricing time, date and
     delivery for each product. (Johnston, T.T. Vol. I,
     117:24-118:24).

     144. There is underlying accounting documentation as part
     of MUS’s normal accounting practice that confirms the
     final payment figures for all of MUS’s purchases of
     product. (Johnston T.T. Vol. I, 131:20-132:14).

     145. MUS   was   not  beholden   to   any  approval   or
     accommodations from MIH in the negotiation of the
     Distribution Agreement between MUS and MMC, nor did MIH
     have any influence over negotiations despite the parties
     having the same parent company. (Johnston, T.T., Vol. I,
     87:8-11; 96:5-98:3).

     146. Johnston’s point of contact on behalf of both MMC
     and MHK was Lau, who was in charge of all pricing on
     products purchased by MUS and coordinated the target
     supply chain best suited to fulfill the purchase and
     overflow for product development. (Johnston T.T. Vol. I,
     86:9-17; Lau T.T. Vol. III, 320:6-321:19; 322:22-323:6;
     361:17-362:24).

     147. MUS and MMC commonly engaged in pricing negotiations
     and in a typical transaction, pricing for products was
     not fixed nor guaranteed. As part of a common practice,
     MUS would submit a pricing request for a product, and MMC
     would submit a counteroffer. (Johnston T.T. Vol. I,
     87:12-24).

     148. MUS would submit a document to MMC that gives
     specifications from the business development team
    Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21   Page 51 of 120



Court No. 13-00154                                                   Page 51


     requesting product pricing accompanied by an estimated
     required retail target price. (Johnston T.T. Vol. I,
     83:24-84:14).

     149. When negotiating price with Lau on behalf of MMC or
     MHK, MUS would consider factors such as its targeted
     retail price and margin structure in the U.S. (Johnston
     T.T. Vol. I, 88:4-17).

     150. Often times MUS would use competitive market
     information to negotiate pricing with MMC to provide a
     clearer understanding of the price requests based on the
     market for similar products. (Johnston T.T. Vol. I,
     88:18-89:9; 92:17-22; 120:15-20).

     151. MUS gauges market competition by conducting a
     competitive market analysis three to four times a year,
     which allows it to stay abreast of competitors’
     operations and understand how competitors are operating
     in the marketplace. (Johnston T.T. Vol. I, 76:14-78:5;
     115:2-15).

     152. For example, MUS would assess competitors’ new
     product launches and price adjustments. (Johnston T.T.
     Vol. I, 115:16-22).

     153. If MUS assessed a major adjustment of price by a
     competitor that could be a disadvantage to its business,
     MUS would use the price adjustment to retroactively try
     and negotiate a better price on its business with MMC.
     (Johnston T.T. Vol. I, 116:10-19).

     154. MUS’s primary competitors in the U.S. market are
     Newell Corporation[ and Group[e] SEB[,] who sell products
     available in department stores like Costco, and
     additional competitors include Tramontina and The
     Cookware Company. (Johnston T.T. Vol.1, 90:19- 92:3).

     155. These companies hold the most significant amount of
     additional   market   share   in  the   United   States,
     specifically in the cookware business. (Johnston T.T.
     Vol.1, 92:10- 16).
    Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21   Page 52 of 120



Court No. 13-00154                                                   Page 52


     156. During negotiations, MUS did not know ultimately
     which supply chain would manufacture the products,
     because Lau would independently assess whether the order
     should be through the Thai supply chain or China supply
     chain. (Johnston T.T. Vol. I, 122:9- 123:10).

     157. Accordingly, Johnston’s negotiation strategy with
     Lau was the same for both the Thai supply chain and the
     China supply chain. (Johnston T.T. Vol. I, 122:9-123:4).

     158. Communications regarding price negotiations were
     sent from the MUS business development team, who handled
     all communications for MUS with MMC. Price negotiations,
     however, were not a simple sign and send. Johnston would
     typically submit a request based on a new product being
     developed. Lau would then come back to Johnston with a
     work up of price that could be offered. (Johnston T.T.
     Vol. I, 119:10-22; 120:3-9).

     159. MUS requests to MMC on pricing w[ere] not
     automatically accepted as a matter of course; at times
     Lau would negotiate with Johnston on pricing that was
     different from the initial MUS pricing request.
     (Johnston, T.T. Vol. I, 120:21-121:2).

     160. In determining price, MUS operated with MMC at arm’s
     length by operating as two completely independent and
     separate entities. (Johnston T.T. Vol. I, 89:19- 90:10).

     161. MUS’s business negotiations with MMC were at arm’s
     length and were consistent with Mr. Johnston’s experience
     negotiating on behalf of other entities outside of the
     Meyer Organization. (Johnston T.T. Vol. I, 90:6-14).

     162. MUS understood that an order placed with MMC, if
     accepted, was produced by MIL or MZQ, but MUS did not
     negotiate the price directly with either factory and
     never tried to influence either factory’s pricing
     negotiations with MMC. (Johnston T.T. Vol. I, 93:7-14;
     94:8-12).

     163. During the time of Mr. Johnston’s employment at MUS
     as managing director, he was not aware of any instance
    Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21   Page 53 of 120



Court No. 13-00154                                                   Page 53


     where MUS assisted MIL in the production of any goods
     ordered by MUS. (Johnston T.T. Vol. I, 98:8-22).

     164. On behalf of MUS, Johnston also dealt with global
     Meyer distributors in the United Kingdom, Canada,
     Australia and Japan that sometimes contract with MUS for
     cookware. (Johnston T.T. Vol. I, 142:7-15).

     165. In preparing pricing to other Meyer distributors,
     Johnston considered overhead and costs such as
     warehousing operational costs and profit. MUS sought to
     make the same rate of profitability on these sales to
     Meyer distributors as it would when selling to a United
     States retailer. (Johnston T.T. Vol. I, 143:10-144:5).

     166. These pricing negotiations that MUS engaged with MMC
     and related distributors were the same tactics MUS used
     with unrelated parties. (Johnston, T.T. Vol. I,
     89:14-18).

     167. If, for example, a Meyer Group entity had a shortage
     or market need, MUS would sell and distribute its
     products to those entities on the condition that MUS had
     inventory in the warehouse. (Johnston T.T. Vol. I,
     99:13-25). However, MUS would always mark up the cost of
     those products to cover its own overhead and profit.
     (Johnston T.T. Vol. I, 100:12-21).

     168. MIH’s ownership of MMC and MUS did not influence
     pricing negotiations between the companies. (Johnston
     T.T. Vol. I, 90:15-18).

     169. MUS sold to retail clients directly and, on
     occasion[,] it facilitated an independent sale from MMC
     to one of its clients, such as Costco, in which case MUS
     would receive a commission from MMC. (Johnston T.T. Vol.
     I, 101:17-102:16; 146:11-22).

     170. Although Johnston was not operating as managing
     director of MUS at the time of the products before the
     court being imported, he believes that the pricing
     negotiations were done in the same or similar way.
     (Johnston T.T. Vol. I, 123:18-23; 125:12-21).
    Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21   Page 54 of 120



Court No. 13-00154                                                   Page 54


Pl’s PFF&CL, pp. 15-30, in support of finding CBP’s “normal pricing

practices” test satisfied for the Thai supply chain.


          Proposing   that   the   Thai    distribution       channel       also

satisfies CBP’s “all costs plus profit” test, the plaintiff argues

trial showed as follows:


     171. In Customs’ view, the “all costs plus profit” test
     requires that the related-party price cover the seller’s
     costs in a profit that is equal to the firm’s overall
     profit of sales of the same class or kind over a
     representative period of time. (Brenner T.T. Vol. V,
     873:12-19).

     172. However, aside from Treasury Decision 96-87, there
     are no statutes or regulations that require an importer
     to provide specific and exact documentation to Customs in
     order to be eligible for first sale treatment. (Brenner
     T.T. Vol. V, 896:18-897:6).

     173. Although Customs usually interprets the word “firm”
     to mean the parent company of the importer, Brenner
     admitted that “firm” is not defined as the parent company
     in any statute or regulation. (Brenner T.T. Vol. V,
     875:15-876:3; 905:22-906:3; D. Ex. 15, ICP, Determining
     the Transaction Value of Imported Merchandise for Related
     Party Transactions).

     174. Customs does not have a position with respect to
     what entity would be the firm in the event that the
     parent did not meet the definitional test for “parent”
     for purposes of the “all costs plus profit” test.
     (Brenner T.T., Vol. V, 906:9-907:11).

     175. In fact, in the event there is no parent or the
     parent company is not a producer of the same class or
     kind of goods as the manufacturer, Customs takes a
     flexible approach and considers both tests as a whole and
    Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21   Page 55 of 120



Court No. 13-00154                                                   Page 55


     whether there is a qualified related party against which
     to measure profit:

          Q: So does [sic] customs tied to only the firm
          being a parent?

          A: I mean, that’s usually what we think is the
          best, but we have issued decisions that –
          where the firm was not the parent.

          Q: And how were you able to issue a decision
          when the firm was not the parent and use that
          cost-plus prong under the circumstances of
          sale?

          A: Well, in those situations, we kind of –
          they have given us sort of information on the
          other tests as well. So I mean, I think they
          have satisfied some aspects . . . of the other
          tests to show that price was set without
          influence.

          Q: So they can still use cost-plus-profit; is
          that fair?

                                 * * *

          A: . . . They have some other good comparison,
          so it might not be the parent, but maybe
          there’s another subsidiary that is a good
          comparison . . . they might show, oh and we
          also do this in the industry. And then so
          taking that together, we would say that they
          operate in an arms-length fashion.

     (Brenner T.T. Vol. V, 877:2-878:12).

     176. PwC determined that Meyer’s products were sold at
     arm’s length under the “all costs plus profit test” by
     examining the following: (i) the cost sheets of products
     at issue; (ii) the cost of materials and allocation of
     labor, overhead, expenses, and materials; and (iii) the
     sales price or FOB price. PwC would then calculate a
    Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21   Page 56 of 120



Court No. 13-00154                                                   Page 56


     profit to determine whether MIL was selling at cost plus
     a profit. (Pinkerton T.T. Vol. IV, 508:22-509:23).

     177. For purposes of the “all costs plus profit” test,
     PwC considered the “firm” to be the overall producer,
     MIL. PwC did not consider MIL’s parent, MIH, to be the
     appropriate “firm” because MIH is purely a holding
     company for many different entities. MIH’s profits are
     derived from capital gains and investments in real
     estate, not the sale of cookware. Therefore, PwC found
     it inappropriate and inconsistent with the regulation to
     compare MIL’s profit with MIH’s profit. (Pinkerton T.T.
     Vol. IV, 511:4-513:11).

     178. Instead, PwC compared the rate of profit of MIL’s
     products exported to the United States compared against
     the overall profit of MIL. PwC determined that MIL was
     the appropriate tested party here because the profit at
     the manufacturing level meets the statutory criteria,
     which is to ascertain whether the price of the product is
     adequate to ensure “recover of all costs plus a profit”
     as compared with the “firm’s” overall profit. The reason
     that the profit of individual items shipped from MIL to
     MUS should be compared to MIL’s overall profit (i.e.,
     Operating Profit Margin) is to demonstrate that the
     profitability of items shipped to the US is not being
     manipulated (e.g., disproportionately lowered) solely to
     take advantage of first sale. There is the expectation
     that the profit levels should be in line with rest of
     world. PwC determined that the rate of profit for MIL’s
     goods exported to the United States and goods MIL sold
     worldwide were equivalent or within a normal range.
     (Pinkerton T.T. Vol. IV, 510:22-514:10; 516:21- 517:2).

     179. There are no Customs regulations that require that
     the “firm” mentioned in 19 C.F.R §152.103(l)(1)(iii) must
     be the parent of the importing party. (Pinkerton T.T.
     Vol. IV, 511:15-512:2).

Pl’s PFF&CL, pp. 30-32.
    Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21   Page 57 of 120



Court No. 13-00154                                                   Page 57


                                   C

                     China Supply Chain First Sale

           The plaintiff argues that the transactions involving the

PRC supply chain satisfy the first sale rule of Nissho Iwai in

addition to the Thai supply chain.9


                                   1

           Regarding the first Nissho Iwai factor, when preparing

the China Producer’s Assessment for 2010-2012, PwC confirmed that

the transactions to Meyer Macau and/or Meyer Hong Kong were bona

fide sales. Pinkerton T.T. IV, 599:11-601:21; P. Ex. 125, 2016

China Producer Assessment covering 2010-2012.              As it had with

repect to the Thai supply chain, at the port level CBP agreed that

there was a bona fide sale of merchandise imported by Meyer through

its PRC supply chain, and regulatory audit did not challenge this

conclusion.   See P. Ex. 5, First Sale Letter of Understanding for




       9
          For merchandise procured from the Chinese producer,
plaintiff’s witness described the China producer’s place in the
transaction flow relevant to this case as receiving orders for
merchandise “from Meyer Hong Kong,” purchasing raw materials for
production of merchandise, manufacturing cookware imported by
Meyer, selling merchandise “to Meyer Hong Kong,” acting as exporter
to foreign markets including the United States, and receiving
payment from Meyer Hong Kong for merchandise. The China producer
exports its products not only to Meyer through Meyer Hong Kong but
also to other Meyer affiliates worldwide.
       Case 1:13-cv-00154-TJA Document 186     Filed 03/01/21    Page 58 of 120



Court No. 13-00154                                                          Page 58


China Supply Chain; P. Ex. 20, Office of Field Operations Referral

Audit Report.


               Regarding the second factor, Mr. Kam testified that the

SKU numbers of the products manufactured by the China producer sold

to Meyer Hong Kong or Meyer Macau indicate that those products are

ultimately destined for the United States. Kam T.T. Vol. III,

416:25-417:9. Further, when preparing the China Producer Assessment

for 2010-2012, PwC confirmed that the transactions were clearly

destined for the United States for that period of time. Pinkerton

T.T.    Vol.    IV,   599:11-601:2;    P.    Ex.   125,   2016    China    Producer

Assessment covering 2010-2012. To confirm that the goods purchased

by Meyer Hong Kong from the China producer were clearly destined

for the United States at the time they were sold to Meyer Hong Kong

by the China producer, PwC examined purchase orders from Meyer to

Meyer    Hong    Kong   and   Meyer   Hong   Kong   to    the    China    producer,

commercial invoices, and bills of lading. P. Ex. 125, 2016 China

Producer Assessment covering 2010-2012.


                                        2

               Here, the court defers to its rationale on the first two

Nissho Iwai factors with respect to the Thai supply chain, as well
    Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21   Page 59 of 120



Court No. 13-00154                                                   Page 59


as CBP’s earlier consideration thereof, in finding those satisfied

on this point.


                                   3

          Regarding the third Nissho Iwai “arm’s length” factor

applied to sales from the China producer, plaintiff’s restatement

is muddled, but it calls attention to the following in support of

the “normal pricing practices” test:


     185. MZQ is the manufacturer in the China Supply Chain.
     (P. Ex. 152a, Relevant Meyer Entities Demonstrative).

     186. MZQ primarily manufactures aluminum and stainless
     steel cookware and is organized by two main assembly
     lines. (Kam T.T. Vol. III, 413:25-414:5; 429:14-19).

     187. The two departments are universally kept separate
     with respect to pricing, employment and management. In
     some instances the departments may share employees if
     there is a need. The costing department will account for
     associated labor costs from one department to the other.
     (Kam T.T. Vol. III, 430:2-431:7).

     188. The MZQ stainless steel department uses material
     imported from China (Tisco), Japan (Hanwa) and Taiwan.
     The majority of steel is imported from Japan. (Kam T.T.
     Vol. III, 439:2-23).

     189. MZQ generally sells its cookware products to MHK,
     MMC, Meyer Europe SRL (Ltd.) (“MES”) and Meyer China
     Limited (“MCN”). MCN is the Meyer sales department in
     China. (Kam T.T. Vol. III, 415:10-16).

     190. Kan Ming Kam (“Kam”) has been the production manager
     for the stainless steel department at MZQ since 1999. He
     holds one of the top five to seven management positions
    Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21   Page 60 of 120



Court No. 13-00154                                                   Page 60


     at MZQ and reports to the general manager. (Kam T.T. Vol.
     III, 412:12-19; 413:17-21; 458:18-459:2).

     191. As production manager at MZQ, Kam is responsible for
     the planning and production process. This includes
     tracking the purchase orders, solving any difficulties or
     issues with production such as technical, quality or
     costing issues. Kam also controls production costs for
     new products and provides preliminary costing estimates
     and quotes. (Kam T.T. Vol. III, 412:24-413:11).

     192. MZQ does not directly negotiate pricing with MUS.
     (Kam T.T. Vol. III, 417:10-13).

     193. MZQ does not consult with MIH before it can present
     a new product price to its customers. (Kam T.T. Vol. III,
     417:20-23).

     194. MZQ does not receive any assistance from MIH in the
     pricing   of   new  products.   (Kam  T.T.   Vol.   III,
     417:24-418:3).

     195. MZQ often hosts site visits with either MHK clients
     or MHK business personnel who want to better understand
     the production process. (Kam T.T. Vol. III, 418:7-12).

     196. MZQ also provides site tours for MMC clients and
     business associates. This also includes MMC project teams
     regarding issues as to production of materials. (Kam T.T.
     Vol. III, 418:18-419:12).

     197. Kam oversees the production in the stainless steel
     department which also includes clad metal. (Kam T.T. Vol.
     III, 429:10-13).

     198. MZQ   retains   purchase   orders   evidencing   the
     merchandise purchase, including the lids, knobs, handles.
     (Kam T.T. Vol. III, 442:17-23).

     199. MZQ creates WIP shells as part of the manufacturing
     process of its pots and pans and, at times, sells the WIP
     shells to either MIL, MMC, MZQ or MES, a Meyer Group
     producer in Italy. (Kam T.T. Vol. III, 414:14-415:13; P.
     Ex. 131f).
    Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21   Page 61 of 120



Court No. 13-00154                                                   Page 61


     200. MZQ costing department sets the price for the sale
     of the WIP shells. (Kam T.T. Vol. III, 426:8-24).

     201. MZQ maintains the purchase orders when the WIP
     shells are sold to distributors such as MIL, MES, MHK,
     and MCN. (Kam T.T. Vol. III, 426:25-427:14).

     202. In the event MMC determines that an order is better
     filled through the China supply chain, it directs MUS to
     issue the order to MHK instead of MMC. However, MHK does
     not engage MUS with any pricing negotiations or
     agreements. All of the pricing and finalizing of the
     order is through MMC. (Lau T.T.Vol. III, 390:9-22).

     203. MHK is not obligated to accept an assigned order
     through MMC. At times an order will be rejected if MHK
     does not have manufacturing capacity. (Lau T.T. Vol. III,
     395:3-12).

     204. When determining new product pricing, MZQ considers
     various factors such as level of difficulty in
     production, whether the design of the production process
     is reasonable, the amount of scrap incurred for the
     material and whether it is feasible to make the product
     based on the material chosen. (Kam T.T. Vol. III,
     419:13-23).

     205. As part of the pricing of new products for MZQ, Kam
     provides information to the custom department such as
     dimensions of the materials, type of materials, number of
     steps involved in the production process, and estimate
     for budget on the scrap materials. Scrap materials
     include materials that were not manufactured properly so
     they could not be recycled or reused. (Kam T.T. Vol. III,
     415:25-416:13; 434:10-14).

     206. For example, a pot with clad metal could have an
     external layer of stainless steel that may crack from
     production, which could not be salvaged. (Kam T.T. Vol.
     III, 435:2-12).

     207. Certain steps in the process may range in
     difficulty, and this may affect the cost and sale of the
     product. The cost of production will increase based on
    Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21   Page 62 of 120



Court No. 13-00154                                                   Page 62


     the difficulty in the manufacturing steps. (Kam T.T. Vol.
     III, 416:14-24).

     208. In addition, MZQ also considers the cost of labor
     and of overhead (including depreciation of the machinery,
     cost for water and electricity). These costs are tracked
     by the MZQ costing department. (Kam T.T. Vol. III,
     419:24-420:11; 437:18-24).

     209. Every week the MZQ IT department automatically
     compiles this information with respect to performance and
     manpower. Essentially the manpower is tracked each week
     by the amount of products produced each week. (Kam T.T.
     Vol. III, 436:17-438:2).

     210. As to water and electric expenses, MZQ keeps a copy
     of the bills and proof of payment. (Kam T.T. Vol. III,
     438:6-21).

     211. MZQ also considers profit in determining new product
     pricing. It retains a general profit margin goal and its
     corporate policy requires that the MZQ products be sold
     at around a three to five percent profit. The most
     important factors in keeping the profit range is the
     amount of scrap and whether the manufacturing stages are
     easy or difficult. (Kam T.T. Vol. III, 420:12-421:5).

     212. The costing department and accounting department
     maintain documents evidencing MZQ’s profit. (Kam T.T.
     Vol. III, 447:23-10).

     213. The corporate policy of maintaining a profit from
     three to five percent was initiated by the MZQ general
     manager and communicated to all managers. (Kam T.T. Vol.
     III, 448:17-24).

     214. For products ultimately purchased by MUS from MZQ,
     MUS coordinated and negotiated pricing with Lau.
     (Johnston T.T. Vol. I, 109:15-24).

     215. In 2016, PwC conducted an additional Benchmarking
     Study for the China supply chain for the periods of 2010,
     2011, and 2012, which takes into account the merchandise
    Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21   Page 63 of 120



Court No. 13-00154                                                   Page 63


     before this Honorable Court. (Pinkerton T.T. Vol. IV,
     583:5-15; P. Ex. 119, 2010-2012 Benchmarking Study).


     216. The 2016 Benchmarking Study was prepared in the same
     manner and using the same methodology as the Benchmarking
     Study used for the 2008 audit. (Pinkerton T.T. Vol. IV,
     583:16-584:9; 598:14-599:2).


     217. The interquartile range of profit between 2010 and
     2012 for comparable Chinese companies was between -.8%
     and 4.6%. MZQ’s average operating profit margin during
     this time was 2.09%, which is within the interquartile
     range. (Pinkerton T.T. Vol. IV, 597:16- 598:6; P. Ex.
     119, 2010-2012 Benchmarking Study).


     218. The interquartile range of profit between 2010 and
     2012 for comparable Chinese companies was between 1.8%
     and 5.6%. MZQ’s average full cost markup during this time
     was 2.05%, which is within the interquartile range.
     (Pinkerton T.T. Vol. IV, 597:16-598:6; P. Ex. 119,
     2010-2012 Benchmarking Study).

                                 * * *

     220. PwC’s findings regarding “normal pricing practices”
     was bolstered by evidence presented by MUS at trial in
     which business practices and price negotiations in the
     China supply chain were described in detail by Kam (See
     Findings of Fact ¶¶ 184-212 above).


     221. PwC conducted a study dated May 13, 2016 which was
     designed to assess the transaction value for purposes of
     first sale treatment for MZQ. PwC did an analysis under
     the three-part test set forth in Nissho Iwai. (Pinkerton
     T.T. Vol. IV, 603:14-604:24; P. Ex. 125, 2016 MZQ
     Assessment covering 2010-2012).


     222. PwC analyzed inter-company transactions on a
     product-by-product basis to verify recovery of all costs
     plus an appropriate profit equivalent to the firm’s
       Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21   Page 64 of 120



Court No. 13-00154                                                      Page 64


       overall profit during the 2010-2012 calendar years as
       required by 19 C.F.R. § 152.103(1)(1)(iii). (P. Ex. 125,
       2016 MZQ Assessment covering 2010-2012). PwC provided the
       following analysis of two sample transactions per year to
       confirm that the product price between MZQ and MHK was
       sufficient to cover all productions costs plus a profit
       for 2010-2012:

                   Part        Average First     Average         Profit
          Year     Number      Sale Price        Total Cost      Margin
          2010     71246-C       $28.51           $20.90          26.7%
          2010     71892-C       $ 5.91           $ 4.18          29.3%
          2011     71892-C       $ 6.44           $ 4.57          29.0%
          2011     82365-C       $12.52           $ 9.01          28.0%
          2012     71892-C       $ 6.51           $ 4.83          25.8%
          2012     82796-C       $15.56           $ 9.71          37.6%

       (P. Ex. 125, 2016 China Producer Assessment covering
       2010-2012).

       223. As MIH is an investment holding company that does
       not have operations, is not a party to any of the
       transactions between MHK and MZQ and does not engage in
       the sale of merchandise of the same class or kind as MZQ,
       MZQ is the appropriate “firm” to analyze under the “all
       costs plus profit test.” (P. Ex. 125, 2016 MZQ Assessment
       covering 2010-2012).

Pl’s PFF&CL, pp. 34-39.


                                        4

             With regard to the last requirement of Nissho Iwai that

prices not bear any nonmarket distortions, the plaintiff contends

that    no   variables   of   China’s   nonmarket    economy     affected      the

transaction value of the items before the court.              Its position is

as follows.
    Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21   Page 65 of 120



Court No. 13-00154                                                   Page 65


     219. In PwC’s analysis of MUS’s China supply chain it did
     not find any evidence of government assistance or
     subsidies. (Pinkerton T.T. Vol. IV, 601:6-16; P. Ex. 117,
     2008 MIL Assessment; P. Ex. 125, 2016 MZQ Assessment
     covering 2010-2012).

                                 * * *

     225. As part of MZQ’s management team, Kam participates
     in group meetings with the general manager and the other
     department managers about various issues. During these
     meetings, Kam was never informed of any assists by the
     Chinese government. (Kam T.T. Vol. III, 462:21-23).

     226. Additionally, MZQ has never received        a reduction or
     exemption from taxes, either direct or           indirect from
     China, nor has the Chinese government            ever provided
     services or goods to MZQ at no cost. (Kam        T.T. Vol. III,
     422:17-423:2).

     227. MZQ has not received a deduction or redemption from
     the Chinese local provincial or national government and
     has not been paid any money to increase its export plan
     capacity. (Kam T.T. Vol. III, 423:3-11).

     228. MZQ owns its own land, and its power and water
     companies are privately operated. (Kam T.T. Vol. III,
     424:14-21).

     229. MZQ has not been given any concession to export
     goods that MZQ would not have received had the goods been
     sold locally. (Kam T.T. Vol. III, 423:12-16).

     230. MZQ has not been directed to hire a particular
     employee, or put particular persons in management
     positions at MZQ, by the Chinese government or Communist
     Party. (Kam T.T. Vol. III, 423:17-424:6).

     231. MZQ has not been required to meet any quota on its
     production by the local or national Chinese government
     and is not mandated to use a specific company as its raw
     material suppliers. (Kam T.T. Vol. III, 424:7-425:2).
    Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21   Page 66 of 120



Court No. 13-00154                                                   Page 66


     232. MZQ does not receive any contributions from either
     the Communist Party or the local or national government
     of China to defray labor costs. (Kam T.T. Vol. III,
     425:3-6).

     233. If the United States Government made a finding that
     either aluminum cookware or stainless steel cookware was
     either being dumped into the United States or was being
     subsidized in violation of United States’ countervailing
     duty laws there would be a designation of a case number
     on the entry documents, specifically the Customs Form
     7501. There was no evidence in any of the entry packets
     before the court that aluminum cookware or stainless
     steel from Thailand or China was subject to an
     anti-dumping or countervailing duties order. (Pinkerton
     T.T. Vol. V, 817:16-822:5; P. Exs. 157-196; 377-378,
     Entry Packets).

     234. If there were, in fact, an anti-dumping or
     countervailing duty order in place, but it was overlooked
     in the preparation of an entry, the entry would still be
     flagged or rejected by the Customs Automated Broker
     Interface (ABI) system. The broker uses a software system
     known as the ABI system that automatically generates a
     reading to the broker that the broker must declare the
     anti-dumping or countervailing duty with Customs.
     (Pinkerton T.T. Vol. V, 819:4-22).

Pl’s PFF&CL, ¶¶ 219, 225-234.


                                  III

          The plaintiff contends that the evidence shows clad

products manufactured by the Thai producer in Thailand from discs

imported from China undergo a double substantial transformation in

Thailand and are properly considered Thai-originating content for

purposes of GSP calculation, and that CBP incorrectly denied its

GSP claims.
    Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21   Page 67 of 120



Court No. 13-00154                                                   Page 67


                                   A

          Plaintiff’s witnesses testified as follows:

     241. A typical GSP calculation prepared by a corporation
     would consist of sections for raw materials, expenses,
     labor, and overhead, and also includes the selling price
     to   calculate   whether   the   product  met   the   35%
     foreign-content threshold requirement for GSP treatment.
     Meyer’s GSP Calculations of the products before the Court
     were prepared in a manner consistent with calculations
     Pinkerton has seen in other companies and accepted by
     Customs.    (Pinkerton    T.T.    Vol.   IV,    632:5-12;
     632:25-633:8).

     . . .

     243. PwC performed due diligence to ensure that MUS’s
     costing sheets were accurate. It requested and reviewed
     manufacturer affidavits, invoices for materials, and
     proofs of payment to ensure accuracy. (Pinkerton T.T.
     Vol. IV, 495:7-496:20).

     244. MIL is the largest producer of pots and pans in
     Thailand in terms of production volume. (Kwok T.T. Vol.
     I, 181:4-11).

     245. Kwok was responsible for preparing the GSP
     calculations to determine whether products would be
     eligible for GSP treatment. Kwok prepares the GSP
     calculations at the request of a customer. (Kwok T.T.
     Vol.   I,   181:15-183:25;  P.   Exs.   154-156,  GSP
     Calculations).

     246. GSP calculations are performed at the time the goods
     are being manufactured. (Kwok T.T. Vol. II, 304:24-305:2;
     P. Exs. 154-156, GSP Calculations).

     247. The costs associated with manufacturing a product
     would not be any different if the product was ultimately
     shipped to the United States as opposed to being shipped
     to another country. (Kwok T.T. Vol. II, 311:23-312:9).
    Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21   Page 68 of 120



Court No. 13-00154                                                   Page 68


     248. The GSP calculations contain eleven sections. The
     first section states the name of the manufacturer and the
     second section describes the product by SKU number. (P.
     Exs. 154-156, GSP Calculations).

     249. The third section of the GSP calculations lists the
     raw materials not originating in Thailand. This includes
     information about the types of non-Thai originating
     materials used, the quantity of the non-Thai material
     used, and the price of non-Thai material. For SKU
     71935-T, the non-Thai originating materials cost was
     $4.279 which was 29.4% of the first sale price. (Kwok
     T.T.   Vol.   I,   184:24-185:14;   P.  Ex.   155,   GSP
     Calculations).

     250. Lids manufactured in China are included in the
     non-Thai originating materials section of a GSP
     calculation. (Kwok T.T. Vol. I, 185:15-25; P. Ex. 155,
     GSP Calculations).

     251. The fourth section of the GSP calculations lists the
     raw materials originating in Thailand. This information
     is calculated based on bills of materials and suppliers
     invoices. For SKU 71935-T, the Thai originating material
     cost $5.406 which was 37.1% of the first sale price.
     (Kwok T.T. Vol. I, 186:7-19; P. Ex. 155, GSP
     Calculations).

     252. The fifth section of the GSP calculations is for
     direct expenses. This information is calculated by taking
     the factory’s expenses for electricity, gas, and water
     and dividing it by the total number of items produced to
     get the average price per pan. For SKU 71935-T the price
     was $0.6261, which was 4.3% of the first sale price.
     (Kwok T.T. Vol. I, 186:20-187:12; P. Ex. 155, GSP
     Calculations).

     253. The sixth section of the GSP calculations is for
     labor costs. This information is calculated by taking the
     total cost of labor for an entire year divided by the
     number of items produced for that year to get the average
     cost of labor per item. For SKU 71935-T, the price was
     $0.7717, which was 5.3% of the first sale price. (Kwok
     T.T. Vol. I, 187:13-20; P. Ex. 155, GSP Calculations).
    Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21   Page 69 of 120



Court No. 13-00154                                                   Page 69


     254. The seventh section of the GSP calculation is
     manufacturing overhead. The costs associated with
     manufacturing overhead include the salaries of indirect
     production staff, depreciation, repair costs, loading
     tubes   costs,    local   transportation    costs.   The
     manufacturing overhead price for SKU 71935-T was $1.6307
     which was 11.2% of the first sale price. (Kwok T.T. Vol.
     I, 187:21-188:13; P. Ex. 155, GSP Calculations).

     255. The eighth section of the GSP calculation is the
     sale price. The sale price is the first sale price which
     is the price MMC pays to MIL for a product. The sale
     price for SKU 71935-T is $14.56. (Kwok T.T. Vol. I,
     188:14-189:7; P. Exs. 155, GSP Calculations and . . . Ex.
     190, Entry Packet).

     256. The ninth section of the GSP calculation is the
     qualified local content. This is calculated by adding the
     local materials cost, the direct expenses, direct labor
     costs, and manufacturing overhead. The qualified local
     content for SKU 71935-T was $8.434 which was 57.9% of the
     first sale price. (Kwok T.T. Vol. I, 189:8-190:4; P. Ex.
     155, GSP Calculations).

     257. The qualified local content for SKU 71935-T was
     above the 35% threshold required to be GSP eligible.
     (Kwok T.T. Vol. I, 190:5-7; P. Ex. 155, GSP
     Calculations).

     258. The qualified local content for SKU 30575-T was
     37.7% of the first sale price. Therefore, the qualified
     local content was above the 35% threshold required to be
     GSP eligible. (Kwok T.T. Vol. I, 191:13-193:14; P. Ex.
     375, Product Catalogue SKU No. 30375-T and P. Ex. 379,
     Calculations SKU No. 30375-T).

Pl’s PFF&CL, pp. 43-46.

                                   B

          Regarding the issue of double substantial transformation,

the plaitniff contends it proved the following:
    Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21   Page 70 of 120



Court No. 13-00154                                                   Page 70


     235. MIL has one factory, which is located in Laem
     Chabang, Thailand. There are four division departments
     within the factory: (i) aluminum; (ii) hard anodized;
     (iii) advanced automated production; and (iv) stainless
     steel. (Kwok T.T. Vol. I, 158:18-159:10).

     236. The MIL factory employs 2,000 to 3,000 people. (Kwok
     T.T. Vol. I, 159:11-13).

     237. In 2018, MIL produced about 75,000 pots per day. At
     times, MIL has produced more than 100,000 pots a day for
     a   given  year.   (Kwok   T.T.  Vol.   II,   240:12-16;
     240:23-241:8).

     238. MIL engages in a complex multi-step manufacturing
     process in order to manufacture its goods. MIL utilizes
     complex machinery that requires specialized skill and
     training. (See infra Findings of Fact at ¶ 272). For
     example, SKU 30382-T requires fourteen steps and
     thirty-four employees in order to manufacture just one
     pan. . . .

                                 * * *

     239. MIL manufactures certain clad products in Thailand
     that were disqualified from GSP treatment because the
     materials from which the products are developed
     originated as metal discs from China. Customs determined
     during the audit of MUS and the IAR that there was no
     “double substantial transformation” of those discs
     sufficient to make the metal become “Thai-originating”
     material for purposes of GSP calculations. (P. Ex. 20,
     Office of Field Operations Referral Audit Report; P. Ex.
     81, Letter re: Statement of Fact contained in Internal
     Advice Response with attachments).

     240. If clad metal input materials are not subject to a
     double substantial transformation, they are treated as
     non-qualifying materials for purposes of a GSP
     calculation. However, if the manufacturing processes
     constitute a double substantial transformation, then the
     cost of clad metal materials would be moved from the
     non-Thai originating bucket into the Thai originating
     bucket. Therefore, these products would meet or exceed
    Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21   Page 71 of 120



Court No. 13-00154                                                   Page 71


     the 35% requirement threshold and would be entitled to
     GSP treatment. This would apply to the following products
     currently before the court: SKU Nos. 30503-T, 30504-T,
     30510-T, 30511-T, 30522-T, 30382-T. (Pinkerton T.T. Vol.
     IV, 493:11-21; P. Exs. 370-374; 376).

                                 * * *

     259. When a product is substantially transformed at least
     twice (“double substantial transformation”) raw materials
     that did not originate from Thailand may be treated as
     local materials for the purposes of a GSP calculation.
     For example, the clad metal product used to manufacture
     SKU 30382-T is currently listed as non-Thai originating
     material in the GSP calculations. However, if it is
     determined the clad metal is doubly substantially
     transformed then the costs associated with the clad metal
     would be treated as Thai-originating material. (Kwok T.T.
     Vol. I, 193:25-194:10; 194:20-197:2; P. Ex. 376, Product
     Catalogue SKU No. 30382-T and P. Ex. 380, Calculations
     SKU No. 30382-T).

     260. In its analysis, PwC determined that there was a
     double substantial transformation for the clad material
     that came in discs. PwC made this determination by
     analyzing the flowchart describing each stage of the
     production, reviewing and analyzing case law and customs
     rulings relating to double substantial transformation.
     (Pinkerton T.T. Vol. IV, 620:17-621:23).

     261. SKU 30382-T is a Food Network, ten-piece clad
     cookware set. (Kwok T.T. Vol. II, 204:7-10; P. Ex. 376,
     Product Catalogue SKU No. 30382-T).

     262. The GSP calculations prepared by Kwok for SKU
     30382-T identified the clad metal in the non-Thai
     originating material. (Kwok T.T. Vol. II, 204:11-19; P.
     Ex. 380, GSP Calculations SKU No. 30382-T).

     263. SKU 30382-T was manufactured by MIL in Thailand. (P.
     Ex. 133, Production video of manufacturing process SKU
     30382-T).
    Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21   Page 72 of 120



Court No. 13-00154                                                   Page 72


     264. There are fourteen steps required for manufacturing
     the clad frying pan that is part of the SKU 30382-T Food
     Network ten-piece set. (P. Ex. 369, SKU 30382-T Details
     of Process Flow & No. of Workers; P. Ex. 133(a)-(n),
     frying pan demonstrative of manufacturing steps).

     265. The first step in manufacturing the frying pan is
     known as lubricating. During this step grease is put on
     the clad disc to prevent the disc from forming cracks,
     scratches or dents during the manufacturing process. One
     worker is used for this step. (Kwok T.T. Vol. II,
     205:11-23; P. Ex. 133a; P. Ex. 369).

     266. The disc used for manufacturing the frying pan is
     imported from China. (Kwok T.T. Vol. II, 206:16-18; P.
     Ex. 380, GSP Calculation SKU No. 30382-T).

     267. The second step in manufacturing the frying pan is
     known as deep drawing. During this step the circular disc
     is transformed into a WIP shell. One worker is used for
     this step. (Kwok T.T. Vol. II, 206:21-207:11; P. Ex.
     133b; P. Ex. 369).

     268. The Government concedes that after the deep drawing
     stage a substantial transformation has occurred. (Kwok
     T.T.   Vol.    II,    207:16-24;   Government    Opening
     Statement/Judicial Admission Vol. I, 66:22-67:5).

     269. The third step in manufacturing the frying pan is
     known as edge cutting. The purpose of this step is to
     make the height of the pot even so that a lid can be
     placed on the pan. One worker is used for this step.
     (Kwok T.T. Vol. II, 208:7-21; P. Ex. 133c; P. Ex. 369).

     270. The fourth step in manufacturing the frying pan is
     known as degreasing. The purpose of this step is to
     remove the grease and clean the WIP shell. One worker is
     used for this step. (Kwok T.T. Vol. II, 209:9-18; P. Ex.
     133d; P. Ex. 369).

     271. The fifth step in manufacturing the frying pan is
     known as bottom flattening. The purpose of this step is
     to flatten the bottom to facilitate the production of the
     pan in the subsequent steps. One worker is used for this
    Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21   Page 73 of 120



Court No. 13-00154                                                   Page 73


     step. (Kwok T.T. Vol. II, 210:13-211:5; P. Ex. 133e; P.
     Ex. 369).

     272. The sixth step in manufacturing the frying pan is
     known as rim sunray. The purpose of this step is to
     remove burr (sharp edges) from the WIP shell. One worker,
     who requires special training, is used for this step.
     (Kwok T.T. Vol. II, 211:8-212:15; P. Ex. 133f; P. Ex.
     369).

     273. After the sixth step, known as the rim sunray, the
     WIP shell is able to be commercially sold by MIL to other
     producers of cookware as a WIP shell – an item of
     commerce different than the finished pot or pan. In fact,
     other companies that manufacture pots and pans have
     bought the WIP shells following step six. (Kwok T.T. Vol.
     II, 212:19-213:9; 231:4-6; Pinkerton T.T. Vol. IV,
     621:24-622:25; P. Ex. 133, Production video of
     manufacturing process for SKU 30382-T; P. Ex. 369; P. Ex.
     376).

     274. MIL can sell its product for a higher price when the
     product is completed than after it goes through the deep
     drawing stage. In other words, each product increases in
     value as it goes through each manufacturing stage. (Kwok
     T.T. Vol. II, 312:10-19; P. Exs. 133, 133b, and 133n).

     275. The seventh step in manufacturing the frying pan is
     known as exterior bottom sunray. The purpose of this step
     is to remove the scratches and dents on the bottom of the
     WIP shell. One worker is used for this step. (Kwok T.T.
     Vol. II, 213:18-214:7; P. Ex. 133g; P. Ex. 369).

     276. The eighth step in manufacturing the frying pan is
     known as interior embery “u”. The purpose of this step is
     to make the pan shiny, but also to help improve food
     release while cooking. Seven workers are used for this
     step. (Kwok T.T. Vol. II, 214:8-215:3; P. Ex. 133h; P.
     Ex. 369).

     277. The ninth step in manufacturing the frying pan is
     known as exterior mirror polishing. The purpose of this
     step is to polish the pan for aesthetic purposes to
     entice more consumers to purchase the pan. Six workers
    Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21   Page 74 of 120



Court No. 13-00154                                                   Page 74


     are used for this step. (Kwok T.T. Vol. II, 215:6-25; P.
     Ex. 133i; P. Ex. 369).

     278. The tenth step for manufacturing the frying pan is
     known as cleaning. The purpose of this step is t[o]
     cleanse the stains from the wax. Six workers are used for
     this step. (Kwok T.T. Vol. II, 216:2-9; P. Ex. 133j; P.
     Ex. 369).

     279. The eleventh step for manufacturing the frying pan
     is known as re- flattening. The purpose of flattening the
     pan for a second time is help make the cooking oil
     distribute evenly and to prevent the pan from spinning
     when placed on a flat surface. Two workers are used for
     this step. (Kwok T.T. Vol. II, 217:6-218:3; P. Ex. 133k;
     P. Ex. 369).

     280. The twelfth step for manufacturing the frying pan is
     known as laser marking. The purpose of this step is to
     mark the volume and diameter of the pan with a laser
     machine. One worker is used for this step. (Kwok T.T.
     Vol. II, 218:6-19; (P. Ex. 133l; P. Ex. 369).

     281. The thirteenth step for manufacturing the frying pan
     is known as handle hole punching. The purpose of this
     step is to prepare the pan for the addition of the
     handle. One worker is used for this step. (Kwok T.T. Vol.
     II, 218:22-219:12; (P. Ex. 133m; P. Ex. 369).

     282. The fourteenth step for manufacturing the frying pan
     is known as handle riveting. The purpose of this step is
     to add the handle to the pan. The addition of the handle
     is necessary in order to safely use this item as cookware
     and increases the value of the pan. Four workers are used
     for this step. (Kwok T.T. Vol. II, 219:15-25 (P. Ex.
     133n; P. Ex. 369).

     283. After the fourteenth step the frying pan is a
     finished product. (Kwok T.T. Vol. II, 220:2-6).

     284. In total thirty-four workers worked on this one
     finished product. (Kwok T.T. Vol. II, 221:8-11; P. Ex.
     369).
    Case 1:13-cv-00154-TJA Document 186        Filed 03/01/21   Page 75 of 120



Court No. 13-00154                                                        Page 75


     285. The other clad pans that MIL manufactures go through
     a substantially similar manufacturing process at MIL.
     This would include the clad metal open skillet pan, clad
     saucier, clad chef’s pan, clad covered braiser, and clad
     butter   warmer.   (Kwok   T.T.   Vol.   II,   221:12-16;
     221:25-223:23; P. Exs. 371-375, Product Catalogues).

     286. The Government failed to challenge that the clad
     products underwent double substantial transformation or
     offer any evidence that Meyer is not entitled to consider
     the imported clad metal discs to be “Thai-originating”
     material for purposes of its GSP calculations.

Pl’s PFF&CL, pp. 41-50.

                                        C

           Lastly, plaintiff’s papers relate a lengthy narrative

contesting CBP’s audit findings, and recounting how, in its view,

CBP made numerous errors in its consideration of Meyer’s first sale

and GSP claims (Pl’s PFF&CL, pp. 51-64) -- none of which influence

consideration of this matter at this point, de novo, and need not,

therefore, be related here.       However, the plaintiff also contends

CBP was wrong in denying GSP treatment to products imported by

Meyer through the Thai supply chain by virtue of the inclusion of

glass   lids   from   China,   noting       that   CBP   headquarters,     in    its

response to Meyer’s internal advice request, denied GSP treatment

to products imported by Meyer through Thailand that included glass

lids from China even if the total percentage of Thai-originating

product was above 35%.     Pl’s PFF&CL, p. 63, referencing Pl’s Ex. 81

(Letter re: Statement of Fact contained in Internal Advice Response
      Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21   Page 76 of 120



Court No. 13-00154                                                       Page 76


with attachments).     The plaintiff also calls attention to the fact

that this court determined by way of partial summary judgment that

it was improper to disqualify an entire product or set just because

it had glass lids imported from China if the product otherwise had

35%   or   more   Thai-originating   content.       Id.      at   63   (citation

omitted).

                                     IV

                                     A

            Regarding its renewed objection to consideration of

plaintiff’s exhibits 119, 125, 154, 155, 156, 379, and 380 and

trial testimony based thereon on the ground that the plaintiff

failed to comply with Rule 1006 of the Federal Rules of Evidence,

the defendant points out:

      1. Plaintiff’s Exhibit 119 is a 3-year weighted average
      benchmarking study prepared by the transfer pricing team
      at PWC. Vol. 4 at 583:5-16.

      2.   In providing his expert opinion, Mr. Pinkerton
      considered Plaintiff’s Exhibit 119. Vol. 5 at 718:14-18.

      3. In connection with    preparing Plaintiff’s Exhibit 119,
      screening criteria       is used to select comparable
      companies, financial      statements and other financial
      reports are reviewed.    Vol. 4 at 599:3-10.

      4. In connection with the preparation of Plaintiff’s
      Exhibit 119, the PWC transfer pricing team extracted data
      from certain databases and placed it into an Excel file.
      Vol. 5 at 715:11-20.
    Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21   Page 77 of 120



Court No. 13-00154                                                   Page 77


     5. Mr. Pinkerton did not provide a copy of the Excel
     file, which was used to generate the benchmarking study,
     to the Government in response to the deposition and
     document subpoena. Vol. 5 at 715:21-715:2, 718:14-719:4.

     6. Mr. Pinkerton did not provide to the Government any
     of the financial statements, screening criteria, or work
     files of PWC used in preparing Plaintiff’s Exhibit 119.
     Vol. 5 at 772:7-773:14.

     7. Meyer did not provide to the Government or the Court
     a list and copies of the documents used in preparing
     Plaintiff’s Exhibit 119.     See Pl. Exs. moved into
     evidence.

     8. Plaintiff’s Exhibit 125 is a study prepared by PWC on
     behalf of Meyer assessing transaction value under the
     first sale method for related parties for which
     Plaintiff’s Exhibit 119 was a part. Vol. 4 at 603:14-23.

     9. Plaintiff’s Exhibit 125 is intended for Meyer’s use
     and benefit and “is not intended for, nor may it be
     relied upon by, any other party.”     Pl. Ex. 125 at
     MUS044865.

     10. Plaintiff’s Exhibit 125 is dated May 13, 2016 and
     was prepared during the pendency of this litigation. Pl.
     Ex. 125 at MUS044863.

     11.   In preparing Plaintiff’s Exhibit 125, PWC used
     financial data and sample transactions for the fiscal
     years 2010, 2011, and 2012. Pl. Ex. 125 at MUS044866.

     12. In preparing Plaintiff’s Exhibit 125, PWC’s transfer
     pricing team:

     (i)    prepared its benchmarking study (Plaintiff’s
            Exhibit 119) relying on databases and applying
            data screens (Pl. Ex. 125 at MUS044882-885);

     (ii)   reviewed underlying agreements, payment procedures
            and other documentation between the China Producer
            and Meyer Hong Kong (Pl. Ex. 125 at MUS044888);
    Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21   Page 78 of 120



Court No. 13-00154                                                   Page 78


     (iii) compared profit margins of Meyer Hong Kong and
           Meyer   Trading  Company   based   on   financial
           information (Pl. Ex. 125 at MUS044889);

     (iv)   analyzed two sample transactions by using detailed
            cost breakdown spreadsheets containing costed
            bills of materials and allocated amounts for labor
            expense, and manufacturing overhead, and direct
            expense (Pl. Ex. 125 at MUS044890);

     (v)    reviewed purchase orders and commercial invoices
            through all steps of the two-tiered transaction
            (Pl. Ex. 125 at MUS044891-92); and

     (vi)   reviewed financial statements of               the    China
            Producer (Pl. Ex. 125 at MUS044892).

     13. In Plaintiff’s Exhibit 125, PWC states: “After
     agreeing on all contractual terms such as product
     specifications,   prices   and  quantities   with   the
     distribution arms, Meyer Hong Kong will place a
     manufacturing order to the China Producer.” Pl. Ex. 125
     at MUS044867.

                                 * * *

     18. Meyer did not provide to the Government or the Court
     a list and copies of the documents and information
     underlying Plaintiff’s Exhibit 125. See Pl.’s Exs. moved
     into evidence.

     19. Plaintiff’s Exhibits 154 (sku 76744-T), 155 (sku
     50003-T), 156 (sku 74930-T), 379 (sku 30575-T), and 380
     (sku 30382-T) are calculations prepared by Mr. Kwok, of
     the Thai Producer, to satisfy the third requirement for
     GSP eligibility under 19 U.S.C. § 2463(a)(2)(A) (i.e.,
     “the sum of (a) the cost or value of the material
     produced in the BDC plus (b) the direct costs of
     processing operations performed in the BDC must not be
     less than 35% of the appraised value of such article at
     the time of its entry into the customs territory of the
     United States”). Vol. 1 at 181:15-182:22, 191:23-192:17,
     194:11—195:21.
    Case 1:13-cv-00154-TJA Document 186         Filed 03/01/21   Page 79 of 120



Court No. 13-00154                                                         Page 79


     20.   Mr. Kwok only prepares GSP calculations if the
     customer requests them. Vol. 1 at 183:4-11.

     21.    The GSP calculations are based on bills of
     materials, suppliers’ invoices, expenses for gas,
     electricity, water, labor costs, and overhead (salaries
     of indirect production staff, depreciation, costs for
     repairs, loading tubes, local transportation, and
     percentage of raw materials) and the selling price noted
     on the calculation is the first sale price reflected on
     the invoice from the Thai Producer to Meyer Macau. Vol.
     1 at 185-189.

     22. Meyer did not provide to the Government or the court
     a list and copies of the documents backing up the GSP
     calculations reflected in Plaintiff’s Exhibits 154, 155,
     156, 379, and 380. See Pl.’s Exs. moved into evidence.

Def. PFF&CL, pp. 9-11.


            As previously alluded to, the defendant proposes the

following conclusions:       Plaintiff’s Exhibits 119 (3-year weighted

average benchmarking study), 125 (2016 Assessment of Transaction

Value between the China Producer and Meyer Hong Kong), 154 (GSP

calculation    for    sku   76744-T),     155    (GSP     calculation     for     sku

50003-T),     156    (GSP   calculation    for      sku   74930-T),      379      (GSP

calculation for sku 30575-T), and 380 (GSP calculation for sku

30382-T) constitute summary documents and are subject to FRE 1006.

As such, Meyer was required to (i) establish that the volume of the

underlying documents could not be conveniently examined by the

court; (ii) provide the Government with a list or description of
    Case 1:13-cv-00154-TJA Document 186        Filed 03/01/21    Page 80 of 120



Court No. 13-00154                                                           Page 80


the underlying documents; and (iii) make the underlying documents

available to the Government.            Id. at 11.


            “The purpose of the availability requirement is to give

the opposing party an opportunity to verify the reliability and

accuracy of the summary prior to trial.” Amarel, supra, 102 F.3d at

1516. Plaintiff’s Exhibit 125 claims that Meyer Hong Kong set the

prices with the China producer when the evidence adduced at trial

established       otherwise.      The    facts   in    the      paragraphs    above

illustrate why compliance with FRE 1006 is required. Meyer did not

satisfy     any    of   the    prerequisites     of   FRE       1006.   Therefore,

Plaintiff’s Exhibits 119, 125, 154, 155, 156, 379 and 380 must be

excluded as inadmissible.          Id., Def. PFF&CL, pp. 11-12 (citation

omitted).     Similarly, testimony reciting information from these

inadmissible documents should be disregarded. See Thompson v.

United States, 342 F.2d 137,140 (5th Cir. 1965) (counsel should not

be permitted to elicit testimony under the guise of refreshing

recollection through use of a prepared document to obviate the

necessity of introducing original records).                 Accepting testimony

based on inadmissible summaries would undermine the very reason for

FRE 1006 and should be rejected.            Id. at 12.
    Case 1:13-cv-00154-TJA Document 186    Filed 03/01/21   Page 81 of 120



Court No. 13-00154                                                    Page 81


                                     B

            The   defendant   also   argues   that    testimony     based    on

documents    that   were   not   produced     in     discovery    should     be

disregarded, and that the testimony of a biased witness should be

accorded the appropriate weight.         It points out that the rules of

the court require a party to supplement disclosures and responses.

USCIT Rule 26(e). Specifically, with respect to “an expert whose

report must be disclosed under Rule 26(a)(2)(B), the party’s duty

to supplement extends both to information included in the report

and to information given during the expert’s deposition.” See CIT

Rule 37(c)(1); see also Ortiz-Lopez v. Sociedad Espanola de Auxilio

Mutuo Y Beneficiencia de Puerto Rico, 248 F.3d 29, 34 (1st Cir.

2001).


            During trial, the plaintiff elicited testimony from Mr.

Pinkerton, as both a fact witness and an expert witness, that was

based, in part, on documents he relied upon in forming his expert

opinion and issuing his export report, such as:


     --     the PWC benchmarking analysis (Pl. Ex. 119);

     --     the PWC Assessment of Transaction Value (Pl. Ex.
            125) prepared in connection with this litigation;

     --     the PWC Assessment of Transaction Value (Pl. Ex.
            117) for transactions between the Thai Producer and
            Meyer Macau;
      Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21    Page 82 of 120



Court No. 13-00154                                                       Page 82



      --    the documentation representing the document flow
            between the three entities in the two-tiered
            transactions; and

      --    samples, costs sheets, videos, and interim steps
            that the Chinese steel blank undergoes in Thailand.


            However,   the   defendant      continues,       not   all   of    the

underlying documents upon which Mr. Pinkerton relied in offering

his   expert   opinion    were   produced     to   the   government       during

discovery, notwithstanding that such documents were the subject of

a subpoena to Mr. Pinkerton.       Therefore, the defendant argues for

findings of fact as follows:


      1. At the time of his deposition, Mr. Pinkerton, as an
      expert, was required to provide the Government with all
      the documents he considered in forming his expert
      opinion. Vol. 4 at 489:11-16.


      2. In connection with the deposition of Mr. Pinkerton as
      an expert, the government served a subpoena with an
      attached Schedule A, which sought certain documents. Vol.
      5 at 716:3-13, 25.


      3. Among the documents sought of Mr. Pinkerton were
      documents referenced in his expert report, documents
      considered in forming the opinions in his expert report,
      documents relied upon in forming the opinions in his
      report, databases or other information repositories from
      which he obtained information for his report. Vol. 5 at
      717:17-718:13.
    Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21   Page 83 of 120



Court No. 13-00154                                                   Page 83


     4. The benchmarking study that is Plaintiff’s Exhibit
     119 is one of the documents Mr. Pinkerton relied upon in
     forming his expert opinions.     Vol. 5 at 718:14-18.


     5. Plaintiff’s Exhibit 119 was developed in or about
     2016, during the pendency of this litigation. Vol. 4 at
     583:5-16.


     6.    In connection with the preparation of the
     benchmarking study that is Plaintiff’s Exhibit 119, the
     PWC transfer pricing team extracted data from certain
     databases and placed it into an Excel file. Vol. 5 at
     715:11-20.


     7. In connection with preparing Plaintiff’s Exhibit 119,
     the PWC transfer pricing team used screening criteria and
     reviewed financial statements to select comparable
     companies. Vol. 5 at 737:25-740:6.


     8. In obtaining comparables for the China Producer for
     the benchmarking study, Mr. Pinkerton relied on
     information provided by the China Producer to exclude
     certain manufacturers. Vol. 4 at 595:12-597:4.


     9. Mr. Pinkerton did not provide a copy of the Excel
     file prepared by the PWC transfer pricing team, which was
     used to generate the benchmarking report, to the
     Government in response to the deposition and document
     subpoena. Vol. 5 at 715:21-715:2, 718:14-719:4.


     10. Mr. Pinkerton did not search any of the databases
     used by the PWC transfer pricing team to gather
     information for the benchmarking study to determine
     whether they contained data from any of the Meyer
     entities involved in the transactions at issue. Vol. 5 at
     719:12-18.
    Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21   Page 84 of 120



Court No. 13-00154                                                   Page 84


     11. Mr. Pinkerton testified that in many cases when PWC
     does a court presentation part of the documentation
     binder is the financials of the entity, so they can
     actually do the comps themselves to verify that PWC’s
     calculations match what the financials state. Vol. 5 at
     726:14-727:11.


     12.    Mr. Pinkerton’s expert opinion on first sale
     considered the information in the port binder. Vol. 5 at
     727:24-728:9.


     13. Mr. Pinkerton did not provide the documents in the
     port binder, and testified that there’s thousands of
     documents, such as general ledgers, charts of accounts,
     debit/credit memos that he might have considered in
     forming his expert opinion that were not produced in
     response to the Government’s subpoena.      Vol. 5 at
     728:10-729:9.


     14. In connection with providing an opinion concerning
     the double substantial transformation issue, Mr.
     Pinkerton viewed physical samples but could not confirm
     that the samples submitted by Meyer at trial were the
     samples he viewed. Vol. 4 at 488:4-9.


     15. Mr. Pinkerton did not provide the samples to the
     Government in connection with his expert report. Vol. 4
     at 488:18-20.


     16. Mr. Pinkerton was unable to recall which samples he
     looked at that were included in his expert report. Vol.
     4 at 489:2-7.


     17.   Mr. Pinkerton has been representing Meyer since
     approximately 2006 when he was engaged to assist Meyer in
     conducting a review as to whether Meyer could use first
     sale appraisement on its transactions from the Thai
       Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21   Page 85 of 120



Court No. 13-00154                                                      Page 85


       Producer through Meyer Macau and unrelated China vendors
       through Meyer Trading Company. Vol. 4 at 501:11-15.


       18. Mr. Pinkerton was retained to serve as an expert for
       Meyer during this litigation.

Def. PFF&CL, pp. 13-14.


             The defendant proposes the following conclusions of law:

Mr. Pinkerton’s dual role as an advisor to Meyer and as an expert

witness renders him a biased witness at trial and his testimony

should only be afforded an appropriate amount of weight, if any at

all.     Mr. Pinkerton’s failure to provide subpoenaed documents to

the government, and Meyer’s failure to place such documents before

the court at trial, should render inadmissible the information

recalled     about   them   by   Mr.   Pinkerton.   However,    if   the   court

determines to consider such information, it should be afforded an

appropriate amount of weight, if any at all.             Id. at 15.


                                        C

             The defendant also contends the plaintiff failed to

establish that certain pots and pans made in Thailand from Chinese

steel blanks are entitled to duty-free treatment under the GSP.


             In order to be GSP-eligible, an imported article must

satisfy the following conditions:
    Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21   Page 86 of 120



Court No. 13-00154                                                   Page 86


     (1) the article must be the “growth, product or
     manufacture” of a beneficiary developing country (BDC);

     (2) the article must be imported directly from a BDC into
     the customs territory of the United States; and

     (3) the sum of (a) the cost or value of the material
     produced in the BDC plus (b) the direct costs of
     processing operations performed in the BDC must not be
     less than 35% of the appraised value of such article at
     the time of its entry into the customs territory of the
     United States.

19 U.S.C. § 2463(a)(2)(A). See Dal-Tile Corp. v. United States, 28

CIT 358, 393 (2004). In order to change a non-BDC raw material into

an article produced in a BDC, the raw material must undergo a

double or dual substantial transformation. E.g., Torrington Co. v.

United States, 764 F.2d 1563, 1567 (Fed.Cir. 1985).


          The defendant contends the facts of this case as applied

to such requirements are clear:


     1. At trial, Meyer provided the Court with Plaintiff’s
     Exhibits 133A-N depicting the steel blank (Pl. Ex. 133A)
     and the steps it undergoes until it becomes a finished
     pan (Pl. Ex. 133N).

     2. Meyer presented testimony from Mr. Kwok, a manager
     for the Thai Producer. Mr. Kwok explained that the blank
     is lubricated with oil then deep drawn into a shell. Vol.
     2 at 205:11-20, 206:5-12, 206:22-207:7.

     3.   After the deep drawing, the shell undergoes edge
     cutting, which makes the height of the pot “even,”
     degreasing to “cleanse” the pot, bottom flattening to
     facilitate the next steps, and several rounds of
    Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21   Page 87 of 120



Court No. 13-00154                                                   Page 87


     polishing with sand paper.           Vol. 2 at 208:7-210:6,
     210:16-211:23.

     4. At step six, Mr. Kwok testified that the shell can be
     sold to sister companies that are engaged in the
     production of pots and pans. Vol. 2 at 212:19-213:9.

     5. Specifically, Mr. Kwok testified that “Right now we
     do that. We sell it to a company called Meyer Italy,” but
     he could not remember selling a stage six clad article to
     any company other than a Meyer-related entity. Vol. 2 at
     231:4-20.

     6. Mr. Kwok estimated these sales to be less than one
     percent of the Thai Producer’s business.   Vol. 2 at
     231:25-232:8

     7. Mr. Kwok testified that step seven removes scratches
     and dents from the bottom of the shell, step eight
     consists of interior polishing to “make the pot shiny,”
     step nine is exterior polishing to make the pot “shinier
     and prettier,” step ten is quality control and wrapping
     in plastic to prevent scratches in transport to the next
     processing step, step eleven is a second flattening of
     the bottom of the shell, step twelve is to mark the pan
     with its volume and diameter, step thirteen punches a
     hold in the shell to allow for the attachment of a
     handle, and step fourteen is the insertion of the handle.
     Vol. 2 at 213:18-219:18.

     8.   The manufacturing process described as steps one
     through fourteen is similar for the other clad pots and
     pans made by the Thai Producer from the Chinese steel
     blanks, although an additional step to add a spout to a
     pot may occur. Vol. 2 at 221:12-223:23.

     9. Mr. Kwok also testified that approximately 70 to 80
     percent of the Thai Producer’s cookware was exported to
     the United States and, of that cookware, approximately 80
     percent is aluminum cookware that is not eligible for
     GSP. Vol. 2 at 302:8-303:11; see also subheading
     7615.19.30, HTSUS.
      Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21   Page 88 of 120



Court No. 13-00154                                                     Page 88


      10.   Meyer received GSP benefits for some [o]f its
      merchandise from the Thai Producer. See Pl. Ex. 81,
      Attachment HQ H088815 at 11 (CBP determined that pots and
      pans produced in Thailand from foreign steel coil undergo
      a double-substantial transformation).

      11.   The summaries referenced by Mr. Kwok during his
      testimony and objected to by the Government (see section
      [VI A,] above), did not segregate its costs, number of
      workers, etc. to indicate which portion relates to
      merchandise eligible for GSP but for which GSP treatment
      was not granted. See Pl. Exs. 154, 155, 156, 379, and
      380.

Def. PFF&CL, pp. 16-17.


              In light of the forgoing, the defendant contends only one

transformation of the PRC steel blank occurs: when a flat blank is

deep drawn into a shell that is an unfinished pot or pan.                     As

described above and witnessed by the court, none of the steps after

the    deep     drawing   step   constitute       a    second     substantial

transformation because none produces a separate article of commerce

with a distinctive name, character, or use. See Torrington, 764

F.2d at 1567.      Specifically, there is no change in name in that

step 2 begins with an unfinished pot or pan and step 14 ends with

a finished pot or pan (defendant’s emphasis). There is no change in

character in that there is no annealing or galvanizing performed or

any change in chemical composition or mechanical properties from

step 2 to step 14 that may effect a change in character. See

Ferrostaal Metals Corp. v. United States, 11 CIT 470 (1987). Nor
    Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21   Page 89 of 120



Court No. 13-00154                                                   Page 89


was there any significant change in shape or form - the drawing

process gives the article its final form, not the subsequent

finishing operations.     See National Hand Tool Corp. v. United

States, 16 CIT 308 (1992), aff’d per curiam, 989 F. 2d 1201

(Fed.Cir. 1993). There is no change in use in that the use of the

articles from step 2 to step 14 is predetermined; they will be

finished and used as a specific pot or pan. See id., 16 CIT at

311-12.


          Further, the plaintiff has not established that the

product at step six is an intermediate, distinct article of

commerce, or that it is “readily susceptible to trade, and an item

that persons might well wish to buy and acquire for their own

purposes of consumption or production.” Torrington, 764 F.2d at

1570. The record here shows that a de minimis level of sales of

products at step six were made solely to a related party for the

same purpose: the production of a pot or pan.                   Vol. II at

212:19-213:19, 231:4-20, 231:25-232:8; Vol. III at 414:3-415:6.

Ergo, the plaintiff has failed to establish that there is a

commercially viable market for step six products.                See Azteca

Milling Co. v. United States, 12 CIT 1153, 703 F.Supp.949 (1998),

aff’d, 890 F.2d 1150 (Fed.Cir. 1989). Accordingly, the plaintiff
    Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21   Page 90 of 120



Court No. 13-00154                                                   Page 90


has failed to establish, as it must, that a double-substantial

transformation has occurred.


          Thus, the steel blanks may not count towards the 35

percent value added requirement for GSP, and the pots and pans

produced by the Thai producer that are derived from the PRC steel

blanks are ineligible for GSP treatment.


          Additionally, given that the bulk of the Thai producer’s

cookware exported to the United States is made of aluminum and not

eligible for GSP treatment, the number of employees and costs

associated with the Thai factory must be segregated to understand

any GSP calculations.    Def. PFF&CL, pp. 17-18.


                                   D

          Additionally, the defendant argues that the plaintiff has

failed to establish that its merchandise should be valued at the

price between the manufacturer and the middleman.            The applicable

law is that imported merchandise must be appraised so that the

final amount of duty can be fixed, and by law, Customs is required

to appraise imported merchandise in the manner set forth in 19

U.S.C. §1401a. VWP of Am., Inc. v. United States, 175 F.3d 1327,

1330 (Fed.Cir. 1999).   In a civil action commenced in the Court of

International Trade to challenge a CBP appraisal, the agency
    Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21   Page 91 of 120



Court No. 13-00154                                                   Page 91


decision is “presumed to be correct” and the “burden of proving

otherwise shall rest upon the party challenging such decision.” VWP

at 1342.


           The primary method of valuation is the “transaction

value” of the merchandise provided for under 19 U.S.C. § 1401a(b).

Section 1401a(b) provides that the transaction value of imported

merchandise   “is    the   price   actually    paid   or   payable   for    the

merchandise when sold for exportation to the United States,” plus

specified additions.


           In a multi-tiered transaction, like that at issue in this

case, when an importer seeks to use the transaction price paid

between a manufacturer/producer and a middleman as the value for

appraisement,   it    must   prove   through    credible    and   admissible

evidence that: (i) a bona fide sale occurred; (ii) the sale was for

export to the United States; (iii) the transaction was at arm’s

length; and (iv) all other criteria for the transaction value were

met. See 19 U.S.C. § 1401a(b)(1).


           Under the de novo standard of review applicable here,

Meyer must establish every element of its claim. Meyer must prove

that “[t]he manufacturer’s price constitutes a viable transaction

value when the goods are clearly destined for export to the United
    Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21    Page 92 of 120



Court No. 13-00154                                                    Page 92


States and when the manufacturer and middleman deal with each other

at arm’s length, in the absence of any non-market influences that

affect the legitimacy of the sale price.”         Nissho Iwai, 982 F. 2d

at 509.    This standard assumes that the use of transaction value is

not otherwise precluded by valuation law. For example, that there

are no restrictions on the disposition or use of the merchandise;

there are no conditions or considerations for which a value cannot

be determined; or there is insufficient information concerning an

enumerated    statutory   addition   to   the   price      actually   paid    or

payable.


            The defendant points out, as reflected in its Exhibit 12

(T.D. 96-87), supra, the presumption is that transaction value is

based on the price actually paid or payable by the importer for the

imported merchandise, and the burden is on an importer to rebut

this presumption.    Def. Ex. 12 at *1 (court’s highlighting).               This

exhibit also sets forth the documents and information necessary to

support a request that transaction value should be based on a first

sale transaction.     See also Def. Ex. 14; Def. Ex. 15 (providing

guidance as to the types of documents and information needed for an

importer to show that it is entitled to use the transaction value

of the sale between the producer and middleman, even where that

transaction is between related parties).        Recounting the statutory
      Case 1:13-cv-00154-TJA Document 186    Filed 03/01/21   Page 93 of 120



Court No. 13-00154                                                      Page 93


and regulatory framework, as well as defendant’s exhibits 12, 14

and 15, the defendant explains that in addition to bona fide sales

and sale for export to the United States, the plaintiff at trial

was   required   to   establish   arm’s     length   transactions      per     its

following proposed findings of fact and conclusions of law:


         i. Normal pricing        practices     of    the industry in
            question

      1.   The industry in question is the manufacture and sale
      of cookware. Vol. 1 at 18:18-20.

      2.   In purchasing cookware, Meyer primarily dealt
      directly with Meyer Macau as a middleman. Vol. 1 at 83.

      3.   Meyer rarely dealt with Meyer              Hong    Kong    when
      purchasing cookware. Vol. 1 at 83.

      4.   Meyer entered into a written Master Distribution
      Agreement with Meyer Macau. Vol. 1 at 83; Pl. Ex. 124.

      5.   Meyer did not enter into a written Master
      Distribution Agreement with Meyer Hong Kong. Vol. 1 at
      117 -118.

      6.    Meyer’s Master Distribution Agreement requires Meyer
      Macau to accept orders from Meyer if Meyer is not in
      breach of the Master Distribution Agreement at the time
      the order is placed. Pl. Ex. 124 at MUS010378 (Section
      5.1).

      7.   Meyer Macau must charge Meyer the price negotiated
      and agreed upon by the parties prior to the placement of
      orders for the products; and Meyer must pay Meyer Macau
      in cash for the products delivered by Meyer Macau within
      21 days of the invoice. Pl. Ex. 124 at MUS010379 (Section
      6).
    Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21   Page 94 of 120



Court No. 13-00154                                                   Page 94


     8.   If the Master Distribution Agreement between Meyer
     and Meyer Macau is inconsistent with any other document
     or agreement between them the Master Distribution
     Agreement prevails to the extent of the inconsistency.
     Pl. Ex. 124 at MUS010391 (Section 22.5).

     9.   Meyer’s primary competitors in the United States are
     Newell Corporation (Calphalon); Group SEB (T-FAl and All
     Clad); Tramontina; and the Cookware Company (Green Pan).
     Vol. 1 at 90:19-91:15.

     10. Newell Corporation (Calphalon) sourced some of its
     cookware products from manufacturers in the PRC. Vol. 1
     at 139.

     11. Group SEB owned manufacturing capabilities around
     the world. Vol. 1 at 139:16-19.

     12. The Cookware Company sourced the majority of their
     products from the PRC. Vol. 1 at 140:13-24.

     13. Meyer negotiated with Ms. Sharon Lau of Meyer Macau
     for both the Thai Producer and the China Producer when
     seeking to purchase cookware. Vol. 1 at 118:25-119:9.

     14. Meyer did not know whether Ms. Lau was negotiating
     for production by the Thai Producer or the China
     Producer. Vol. 1 at 122:9-17.

     15. Meyer only sourced its cookware from Meyer-related
     entities, and never attempted to source its cookware form
     anyone else. Vol. 1 at 116:20-117:2.

     16. Meyer was required to pay the middleman in cash
     within 21 days according to the master agreement. Vol.
     1 at 127.

     17. The invoice between Meyer and Meyer Macau called for
     payment in 20 days. Vol. 1 at 128; Pl. Ex. 190

     18. The purchase order is the contract between the
     middleman and Meyer. Vol. 1 at 138:8-19.
    Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21   Page 95 of 120



Court No. 13-00154                                                   Page 95


     19. Meyer monitored its profit level through its profit
     and loss statement annually, quarterly and monthly. Vol.
     1 at 145:2-21.

     20. The Thai Producer sells to Meyer Macau, Meyer Hong
     Kong, and Myrex Thailand Limited, each of which is a
     subsidiary of Meyer Holdings, and no one else. Vol. 1 at
     159; Vol. 2 at 225, Pl. Ex. 152.

     21. Myrex Thailand Limited is a middleman that sells to
     local customers in Thailand and nearby “AEC” countries
     like Vietnam, Cambodia, Laos and Burma. Vol. 1 at 226.

     22. Approximately 96 percent of the Thai Producer’s
     cookware is sold to Meyer Macau, 2 percent to Meyer Hong
     Kong, and 2 percent to Myrex Thailand Limited. Vol. 1 at
     160.

     23. Of the 96 percent of sales to Meyer Macau,
     approximately 70 to 80 percent of the goods go to the
     United States. Vol. 2 at 229.

     24. Mr. Kwok was responsible for negotiating sales
     prices on behalf of the Thai Producers with four or five
     of Meyer Macau’s marketing managers. Vol. 1 at 161.

     25. Products sold by the Thai Producer to Meyer Macau
     are for import into the United States and are shipped by
     the Thai Producers directly to the United States. Vol.
     1 at 161-62.

     26. The Thai Producer makes stainless steel, aluminum
     and clad pots and pans and also produces boxes, glass
     lids, handles and knobs and kitchen tools. Vol. 1 at
     166-67

     27. The Thai Producer seeks a profit margin on average
     of 3 percent and determines its prices to Meyer Macau by
     using the costs of the cookware plus the 3 percent
     margin. Vol. 1 at 176:11-14.

     28. The Thai Producer and Meyer Macau entered into a
     Master Manufacturing Agreement. Vol. 1 at 178, Pl. Ex.
     123
    Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21   Page 96 of 120



Court No. 13-00154                                                   Page 96



     29. The Master Manufacturing Agreement requires Meyer
     Macau to purchase $100 million of cookware from the Thai
     Producer with $20 million allocated to the first and
     second quarters of the year and $30 million for the third
     and fourth quarters. Vol. 2 at 276-77; Pl. Ex. 123.

     30. Section 6.2 of the Master Manufacturing Agreement
     provides that title in the products passes to Meyer Macau
     upon delivery irrespective of whether the price for such
     products had been wholly or partially paid or remains
     completely unpaid at that time. Vol. 2 at 279-80; Pl. Ex.
     123.

     31. The Thai Producer sets the price for products it
     sells to Meyer Macau, and, at times, will lower the price
     but will still make a profit. Vol. 1 at 179.

     32. With respect to production volume, the Thai Producer
     is the largest producer of pots and pans in Thailand.
     Vol. 1 at 181.

     33. The Thai Producer does not engage in the
     manufacturing of cookware without first having a purchase
     order. Vol. 2 at 230.

     34. Approximately 85 percent of the Thai Producer’s
     cookware is made of aluminum, which it purchased from
     Meyer Aluminum Thailand Limited in Thailand and Alann in
     the PRC. Approximately thirty percent of the aluminum
     purchased from Thailand. Vol. 2 at 234-35, 281.

     35. With respect to steel cookware, the Thai Producer
     purchased the steel from non- Meyer-related companies in
     Thailand and Japan. Vol. 2 at 281-82

     36. The Thai Producer’s factory has produced between
     75,000 and 100,000 pots a day, and is the largest
     cookware manufacturer in Thailand. Vol. 2 at 234-35.

     37. In addition to cookware, the Thai Producer also
     produces boxes, knobs, handles, and other non-cookware
     items, which go with the cookware or are sold to Meyer
     Thailand Limited. These items are purchased from
    Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21   Page 97 of 120



Court No. 13-00154                                                   Page 97


     non-Meyer-related companies in Thailand,              the United
     States, Taiwan, the PRC, and Australia.                Vol. 2 at
     243-255.

     38. The general manager of the Thai Producer is Joseph
     Lau. Vol. 2 at 267.

     39. Joseph Lau is also the general manager at Meyer
     Macau and Meyer Hong Kong. Vol. 3 at 384:4-25.

     40. During the years 2010 and 2011, the Thai Producer
     sold approximately $5,000,000 worth of cookware to Myrex
     Thailand Limited, which constituted about 2 percent of
     its sales. Vol. 2 at [270:18-271:6.]

     41. Myrex Thailand Limited is a related party to Meyer,
     the Thai Producer, Meyer Macau, and within the meaning of
     19 U.S.C. § 1401a(g)1)(F). Pl. Ex. 152.

     42. Meyer Macau solicits business as a trading interface
     between customers and factories with respect to cookware,
     including pots and pans. Vol. 3 at 319-20.

     43. Meyer Macau acts as a middleman for the China
     Producer. Vol. 3 at 320:6-14.

     44. When a customer requests a cookware product, Ms. Lau
     of Meyer Macau determines whether the Thai Producer or
     the China Producer has the tooling to manufacture the
     items. Vol. 3 at 320:15-24.

     45. If only the China Producer has the tooling, Ms. Lau
     assigns the order to Meyer Hong Kong, which has all the
     order for the China Producer. Vol. 3 at 320:22-24.

     46. Meyer Macau, not Meyer Hong Kong, negotiates prices
     with the China Producer. Vol. 3 at 324:, 342:

     47. Ms. Lau of Meyer Macau negotiates prices with the
     China Producer and takes customers to it. Vol. 3 at 323,
     324, 342, 351.

     48. Ms. Lau has no employment relationship with Meyer
     Hong Kong. Vol. 3 at 357.
    Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21   Page 98 of 120



Court No. 13-00154                                                   Page 98



     49. Ms. Lau of Meyer Macau negotiates with Meyer for
     orders placed with the China Producer. Vol. 3 at 341,
     352, 391.

     50. Ms. Lau of Meyer Macau decides whether the Thai
     Producer or the China Producer is more capable of
     fulfilling a cookware order. Vol. 3 at 321:6-23.

     51. For business sent to the United States, Ms. Lau
     testified that Meyer Macau’s major competitors are
     Calphalon, T-Fal, Tramotina, Cuisinart, Pioneer Woman at
     Wal-Mart and Chrissy Teigen at Target.       Vol. 3 at
     342:20-343:4.

     52. Ms. Lau testified that in negotiating prices with
     the Thai Producer and with Meyer, Meyer Macau must take
     into consideration what its competitors are doing in the
     marketplace, i.e., the United States, in order not to
     lose business. Vol. 3 at 344:8-17.

     53. Meyer Macau goes to the factories to obtain price
     quotes. Vol. 3 at 350-351.

     54. The China Producer and Meyer Hong Kong do not reach
     a price independently for cookware. Vol. 3 at 390:9-24;
     391:17-392:9.

     55. Meyer Hong Kong does not do pricing agreements with
     Meyer. Vol. 3 at 390:20-22.

     56. Ms. Lau does not know what Meyer Hong Kong’s role is
     in the process but, historically, it has operated as
     described above. Vol. 3 at 391:12-392:14.

     57. Ms. Lau believes documents reflecting the payment of
     royalties exist and that the percentage of a price
     associated with a royalty is disclosed by Meyer Macau if
     requested. Vol. 3 at 392:15-393:19.

     58. Ms. Lau is unaware of any agreement between Meyer
     Macau and Meyer Hong Kong or Meyer Macau and the China
     Producer. Vol. 3 at 393:20-394:2.
    Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21   Page 99 of 120



Court No. 13-00154                                                   Page 99


     59. Meyer Macau committed to contract requiring $100
     million of orders to the Thai Producer because Meyer
     Macau is confident that it can obtain the business and it
     does not want the Thai Producer selling to everyone.
     Vol. 3 at 394:11-23.

     60. Ms. Lau is unaware of a volume arrangement with the
     China Producer similar to the one in place with the Thai
     Producer. Vol. 3 at 394:24-395:2.

     61. The China Producer does not often reject an order
     from Meyer Macau that the Thai Producer is unable to
     produce, although a very few times they raise an
     objection asking why can’t the Thai Producer do the job.
     Vol. 3 at 395:3-12.

     62. Mr. Kam testified that the China Producer sells
     “work in progress” shells such as that reflected in Pl.
     Ex. 131F to Meyer Italy and from the Thai Producer. Vol.
     3 at 414:3-415:6.

     63. The China Producer sells to Meyer Hong Kong, Meyer
     Macau, Meyer Italy and MCN, the sales department of Meyer
     in China. Vol. 3 at 415:10-19.

     64. Mr. Kam testified that he provides tours to Meyer
     Macau customers but recalls only Christina who handles
     Meyer Japan and Matthew from Meyer UK. Vol. 3 at
     418:4-21; 433:16-21.

     65. Mr. Kam did not know who did the marketing for the
     China Producer. Vol. 3 at 454: 11-18.

     66. Mr. Kam testified that in his job responsibilities
     or at attendance in management meetings he gained
     knowledge of assistance from the Chinese government to
     the China Producer. Vol. 3 at 461:4-13.

     67. The databases used by PWC to obtain information in
     order to select comparable companies for its benchmarking
     study are limited to information from publically-traded
     companies. Vol. 4 at 682:10-18.
   Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21   Page 100 of 120



Court No. 13-00154                                                 Page 100


     68. Meyer, Meyer Macau, Meyer Hong Kong, the Thai
     Producer and the China Producer are not publicly-traded
     companies. Vol. 4 at 683:5-10.

     69. The entries at issue in this action, submitted by
     Meyer at trial, contain some or all of: entry summary
     (CBP Form 7501); entry/immediate delivery (CBP Form
     3461); shipping documentation (arrival notice/invoice);
     tooling invoice; merchandise invoices between the
     middleman and Meyer, and the Thai or China producer and
     the middleman; packing lists from the middleman to Meyer,
     and the Thai or China producers to the middlemen; and
     bill of lading. Pl. Exs. 157-196, 377, 378.

     70. Plaintiff’s Exhibit 157 contains a revised invoice
     from the Thai Producer to Meyer Macau reducing the unit
     price for sku no. 10417-T. Pl. Ex. 157.

     71. Meyer Macau had 60 days to make payment to the Thai
     Producer. See, e.g., Pl. Ex. 157 at MUS000953.

     72. Meyer had 20 days to make payment to Meyer Macau.
     See, e.g., Pl. Ex. 157 at MUS000948.

     73. At trial, Meyer did not provide the Court with any
     purchase orders or any proofs of payment for any of the
     entries at issue. See, e.g., Pl. Exs. 157-196, 377, 378
     (entries at issue in this action).

     74. None of the documents submitted by Meyer at trial
     contain any purchase orders between the Thai Producer or
     the China Producer and Meyer Macau or Meyer Hong Kong.
     See Pl. Exs. moved into evidence.

     75. None of the documents submitted by Meyer at trial
     contain any purchase orders between Meyer and Meyer Macau
     or Meyer Hong Kong. See Pl. Exs. moved into evidence.

     76. None of the documents submitted by Meyer at trial
     contain proof of payment by Meyer of any invoices from
     Meyer Macau or Meyer Hong Kong. See Pl. Exs. moved into
     evidence.
   Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21   Page 101 of 120



Court No. 13-00154                                                 Page 101


     77. None of the documents submitted by Meyer at trial
     contain proof of payment by Meyer Macau or Meyer Hong
     Kong of any invoices from the Thai Producer or the China
     Producer. See Pl. Exs. moved into evidence.

     78. Mr. Pinkerton “believe[d]” that the screening
     criteria for comparables to the Thai Producer provided in
     the benchmarking study (Pl. Ex. 119) was over 100 million
     baht. Vol. 5 at 741:18-21.

     79. In the fourth quarter of 2011, the exchange rate
     between U.S. dollars and Thai baht was $1 equals 30 Thai
     baht.   See  https://www.poundsterlinglive.com/bank-of-
     england-spot/historical-spot-exchange-rates/usd/USD-to-
     THB-2011.

     80. Converting 100 million Thai baht to U.S. dollars
     results in an amount of approximately $3,333,333. See
     https://www.poundsterlinglive.com/bank-of-england- spot/
     historical-spot-exchange-rates/usd/USD-to-THB-2011.

     81. The Thai Producer had a contract in place with Meyer
     Macau that guaranteed a minimum of $10,000,000 worth of
     business each year. Pl. Ex. 123 at MUS010361-362.

     82. Whether a company sold pots and pans to the United
     States was not a part of the screening criteria for
     benchmarking comparables. Vol. 5 at 742:9-13.

     83. Mr. Pinkerton did not know whether one of the
     screening criteria for benchmarking comparables was
     whether a company sold pots and pans globally, but he did
     not think so. Vol. 5 at 742:14-20.

     84. Mr. Pinkerton did not believe that the volume of
     production was considered in the quantitative screening
     for benchmarking study. Vol. 5 at 740:7-9.

     85. In selecting comparable companies, PWC does not
     consider the volume of production. Vol. 5 at 740.

     86. In selecting comparable companies, PWC does not know
     if the databases it uses contain audited financial
     information. Vol. 5 at 733.
   Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21   Page 102 of 120



Court No. 13-00154                                                 Page 102



     87. In selecting comparable companies, PWC does not
     consider whether those companies sell to the United
     States. Vol. 5 at 742.

     88. In selecting comparable companies, PWC does not
     consider whether those companies sell globally. Vol. 5
     at 742.

     89. In selecting comparable companies, PWC did not
     consider whether the companies are transacting in a
     three-tier structure, nor did PWC do any research to
     obtain that information. Vol. 5 at 743.

     90. PWC did not know whether any of the companies it
     identified as comparable are subject to volume contracts
     similar to those in place for [the Thai producer] and
     [the China producer]. Vol. 5 at 745-746.

     91. Mr. Pinkerton testified that for Chinese companies
     the information in the databases is not detailed or
     accurate. Vol.4 at 690.

     92. The databases used by PWC to locate comparable
     companies contain public companies. Vol. 4 at 682.

     93. Mr. Pinkerton testified that he did not believe the
     Meyer companies are publicly traded. Vol. 4 at 683.

     94. When asked to identify the Thai Producer’s
     competitors, Mr. Kwok identified the companies that
     manufacture Zebra and Seagull brand cookware. Vol. 1 at
     180.

     95. Mr. Kwok testified that he did not believe the Thai
     Producer’s competitors’ market share in the United States
     would be much. Vol. 2 at 270.

     96. Mr. Kwok testified that he did not know from where
     these competitors purchased raw materials. Vol. 2 at
     271.
   Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21   Page 103 of 120



Court No. 13-00154                                                 Page 103


     97. Mr. Kwok testified that he did not know if the Thai
     Producer’s competitors were part of an organizational
     structure similar to that of Meyer. Vol. 2 at 271-272.

     98.   Zebra does not sell to the U.S.       Vol. 3 at 405.

    99. PWC does not have information about any potential
    non-market economy effect for comparable companies. Vol.
    5 at 786.

    100. The PWC studies did not            factor    in    statutory
    additions. Vol. 4 at 662-663.

    101. The PWC benchmarking study for manufacturers in
    Thailand states that the “markup on total services cost
    (operating income/total cost)” ranged from -9.4 percent
    to 12.9 percent in 2011 and from -14.7 percent to 14
    percent in 2012. Pl. Ex. 119 at MUS045253.

    102. The PWC benchmarking study for manufacturers in
    China indicated that the “markup on total services cost
    (operating income/total cost)” ranged from -10.5% to
    10.5% in 2011 and from -17.3% to 3.2% in 2012. Pl. Ex.
    125 at MUS045255.

      ii. “All costs plus a profit equivalent to the firm’s
          overall profit”

     1.   “To substantiate an all costs plus profit claim, the
     importer should be prepared to provide records and
     documents of comprehensive product related costs and
     profit, such as financial statements, accounting records
     including general ledger account activity, bills of
     materials, inventory records, labor and overhead records,
     relevant selling, general and administrative expense
     records, and other supporting business records.” Def.
     Ex. 15 at 9.

     2.   At trial, Meyer presented no financial statements of
     Meyer Holdings. See Pl.’s Exs. moved into evidence.

     3.   Over half of the first-line, non-dormant entities
     for which Meyer Holdings owns all or a large portion of
   Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21    Page 104 of 120



Court No. 13-00154                                                   Page 104


     shares are in the cookware industry.         See Pl. Ex. 152;
     Section IV at ¶19.

     4.   At trial, Meyer presented no financial statements of
     any of its related companies (see Pl. Ex. 152) that
     manufacture or sell cookware, including the Thai
     Producer, the China Producer, Meyer Macau or Meyer Hong
     Kong. See Pl.’s Exs. moved into evidence.

     5.   At trial, Meyer did not present its financial
     statements. See Pl.’s Exs. moved into evidence.

     6.   Meyer Hong Kong is a parent company of the China
     Producer. Pl. Ex. 152.

     7.   Mr. Kwok testified that the Thai Producer attempts
     to achieve a profit of 3 percent. Vol. 1 at 176:

     8.   Mr. Kam testified that the China Producer attempts
     to achieve a profit of 3 to 5 percent. Vol. 3 at 420.

     9.   The    benchmarking    analysis    of    comparable
     manufacturers   prepared   by  PWC   (the   benchmarking
     analysis), objected to by the Government . . ., states
     that the China Producer’s profit for 2011 was 1.65
     percent (OPM or operating profit margin) or 1.60 percent
     (FCM or full cost markup). Pl. Ex. 119 at MUS045255.

     10. Mr. Kam testified that he did not know the China
     Producer’s profit for 2011. Vol. 3 at 454:

     11. The benchmarking analysis, objected to by the
     Government . . ., states that the Thai Producer’s profit
     for 2011 was 2.95 percent (OPM) or 3.01 percent (FCM).
     Pl. Ex. 119 at MUS045253.

     12. The Thai Producer does not sell to                    unrelated
     companies. Vol. 1 at 159, Vol. 2 at 225.

     13. The China Producer does         not   sell       to   unrelated
     companies. Vol. 2 at 415.
   Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21   Page 105 of 120



Court No. 13-00154                                                 Page 105


     14. There are over 100 products at issue in this action
     that are imported from Thailand. See Pl. Exs. 157-196,
     377, 378.

     15. There are over 32 products at issue in this action
     that are imported from the PRC. See Pl. Exs. 157-196.

     16. Meyer has not provided any cost or profit
     information or cost or profit analysis for the products
     in this case imported from the PRC, other than the two
     products identified in the PWC report (71892-C and
     82365-C). Pl. Ex. 125 at 26.

     17. Meyer has not provided any profit information or
     analysis for the products in this case imported from
     Thailand other than that contained in GSP summaries. See
     Pl. Exs. 154, 155, 156, 379, and 380, to which the
     Government has objected.

     18. Both the Thai Producer and the China Producer are
     “limited risk manufacturers.” Vol. 5 at 753:16-18.

     19. Limited risk means that the Thai Producer and the
     China Producer “don’t have risk, they don’t carry capital
     risk, they don’t carry exchange risk, which is why they
     get compensated on the low profit margin.” Vol. 5 at
     753:20-23.

     20. Ms. Brenner testified that Customs has issued an
     Informed Compliance Publication (Def. Ex. 15) that
     provides information to importers concerning using
     transaction value for related party transactions. Vol.
     5 at 873:20-874:16.

     21. Ms. Brenner testified that for the “costs plus” test
     Customs considers the “firm” to usually be the parent.
     Vol. 5 at 875:9-876:3.

     22. If a parent does not satisfy the terms of the “costs
     plus” test, Customs has on occasion used other
     information, such as another subsidiary in a company that
     really dominant and selling a lot that provides a good
     comparison and could be considered the “firm.” Vol. 5 at
     876:10-878:12.
   Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21   Page 106 of 120



Court No. 13-00154                                                 Page 106


Def. PFF&CL, pp. 18-35.


          In addition, the defendant proposes findings of fact with

respect to two critical aspects of this case as follows:


     . . . Absence of non-market influence on price

     1.   The PRC is a non-market economy. 255 F.Supp.3d at
     1361.

     2.   PWC has provided no information addressing the
     absence of a non-market influence on price in any of the
     studies it prepared. See Pl. Exs. 1, 4, 117, 119, 125.

     3.   PWC does not have information about any potential
     non-market economy effect for comparable companies. Vol.
     5 at 786.

     4.   The Thai Producer receives some raw materials for
     the manufacture of its cookware from companies in the
     PRC. Vol. 1 at 167:12-15; Vol. 2 at 206:16-18, 220:14:17,
     253:20-24; 281:2-10; Pl. Exs. 154-156, 379, 380.

     5.   The China Producer is located in the PRC.               See,
     e.g., Pl. Ex. 162 at MUS001036.

     6.   Although Mr. Kam testified initially that, as one of
     the top five managers at the China Producer, he would
     have knowledge about local, provincial, or national PRC
     governmental subsidies, he acknowledged that Ken Chan,
     the general manager of the China Producer, not he, would
     know whether there was any type of subsidy from the PRC.
     Vol. 3 at 449:11-451:11.

     7.   The China Producer does not own the land on which
     the factory sits but has a right to use the land for a
     certain period of time. Vol. 3 at 455:23-456:14.

     8.   Mr. Kam testified that he does not know whether any
     of the Chinese companies that provide water, electricity
     or other materials used in the production of the China
   Case 1:13-cv-00154-TJA Document 186        Filed 03/01/21   Page 107 of 120



Court No. 13-00154                                                      Page 107


     Producer’s goods receive subsidies from China at the
     national, regional, or local levels. Vol. 3 at 451:12-21.

     . . .    Statutory additions

     1.   The transaction value for merchandise exported to
     the United States includes certain statutory additions.
     19 U.S.C. § 1401a(b).

     2.   One of the statutory additions is the value of
     assists. 19 U.S.C. § 1401a(b)(1)(c).

     3.   For the entries in this case, Mr. Pinkerton does not
     know whether there were any assists. Vol. 5 at 800.

     4.   The PWC studies did not                factor    in    statutory
     additions. Vol. 4 at 662-663.

Def. PFF&CL, pp. 25-36.


             Based    on   the   foregoing,   the   defendant      proposes      the

following conclusions of law:


     . . . Arm’s length transaction

        . . .        Normal Pricing Practices of the Industry in
                     Question

             . . .    Meyer Hong Kong and the China Producer

     Meyer has not established that the price from the China
     Producer to Meyer Hong Kong was “settled in a manner
     consistent with the normal pricing practices of the
     industry” as provided in 19 C.F.R. § 152.103(l)(1)(ii)
     because the companies selected by PWC for its
     benchmarking study were not shown to sell to the United
     States market.

     Meyer has not established that the price from the China
     Producer to Meyer Hong Kong was “settled in a manner
     consistent with the normal pricing practices of the
   Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21   Page 108 of 120



Court No. 13-00154                                                 Page 108


     industry” as provided in 19 C.F.R. § 152.103(l)(1)(ii)
     because PWC does not have information about any potential
     non-market economy effect of the PRC for comparable
     companies.

     Meyer has not established that the price from the China
     Producer to Meyer Hong Kong was “settled in a manner
     consistent with the normal pricing practices of the
     industry” as provided in 19 C.F.R. § 152.103(l)(1)(ii)
     because, in selecting comparable companies, neither Meyer
     nor PWC provided sufficient information on the China
     companies   to   demonstrate   that    they   manufacture
     merchandise of the same class or kind as the China
     Producer.

     Meyer has not established that the price from the China
     Producer to Meyer Hong Kong was “settled in a manner
     consistent with the normal pricing practices of the
     industry” as provided in 19 C.F.R. § 152.103(l)(1)(ii)
     because Meyer has not established that there are “normal
     pricing practices of the industry” in China where the
     operating income/total cost figures vary widely from 1.2
     percent to 19.8 percent in 2010, -10.5 percent to 10.5
     percent in 2011, and -17.3 percent to 3.2 percent in
     2012.

     Meyer has not established that the price from the China
     Producer to Meyer Hong Kong was “settled in a manner
     consistent with the normal pricing practices of the
     industry” as provided in 19 C.F.R. § 152.103(l)(1)(ii)
     because the databases used by PWC in selecting comparable
     companies were limited to publicly traded companies.

    Meyer has not established that transactions between Meyer
    Hong Kong and the China Producer constitute viable first
    sale transaction values because Meyer Macau, not Meyer
    Hong Kong, acts as the middleman for the China Producer.

    Meyer has not established that transactions between Meyer
    Hong Kong and the China Producer are at arm’s length
    because there is no evidence of arm’s length negotiations
    between Meyer Hong Kong and the China Producer, or
    between Meyer Hong Kong and Meyer. Instead, the testimony
    adduced at trial shows that the negotiations are between
   Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21   Page 109 of 120



Court No. 13-00154                                                 Page 109


    Meyer Macau and the China Producer and Meyer Macau and
    Meyer.

    Meyer has not established that transactions between Meyer
    Hong Kong and the China Producer are at arm’s length
    because Meyer Hong Kong and the China Producer do not
    reach prices independently. Instead, Meyer Macau fulfills
    the function of reaching prices for the China Producer.

    Meyer has not established that transactions between Meyer
    Hong Kong and the China Producer are at arm’s length
    because Meyer Macau “assigns” orders to the China
    Producer and Meyer Macau, not Meyer Hong Kong, confers
    with the China Producer to obtain price quotes.

    Meyer has not established through the PWC study, Pl. Ex.
    125, that transactions between Meyer Hong Kong and the
    China   Producer   constitute   viable,   arm’s   length
    transaction values because that study is based on
    incorrect information. For example, the study:

         (i)     does not acknowledge that Meyer Macau, not
                 Meyer Hong Kong, serves as the middleman for
                 merchandise ordered by Meyer and manufactured
                 by the China Producer[;]

         (ii)    states that Meyer Hong Kong receives orders
                 from Meyer when, in fact, Meyer Macau
                 “assigns” orders to Meyer Hong Kong based on
                 Meyer Macau’s assessment of whether the China
                 Producer or the Thai Producer is the most
                 capable factory for the order[;]

         (iii) states that Meyer Hong Kong and the China
               Producer agree on all contractual terms,
               when, in fact, the testimony presented at
               trial established that Meyer Macau negotiates
               with the China Producer[;].

         (iv)    makes no mention of Meyer Macau’s role in
                 transactions between Meyer Hong Kong and the
                 China Producer[; and]
   Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21   Page 110 of 120



Court No. 13-00154                                                 Page 110


          (v)     does not reveal that Meyer Hong Kong, Meyer
                  Macau, and the Thai Producer have the same
                  general manager: Joseph Lau.

     Meyer has not established that prices between the China
     Producer and Meyer Hong Kong are “settled in a manner
     consistent with the normal pricing practices of the
     industry” because it has not demonstrated that the
     cookware industry in the PRC normally works off prices
     that are set by entities other than the buyer and seller,
     or that the cookware industry in the PRC normally has
     orders assigned to it by an entity that is neither the
     buyer or seller.

     Further, Meyer has not shown that the price negotiated
     for the cookware manufactured by the China Producer has
     not been influenced by the non-market status of the PRC,
     which, as this Court observed, has not been recognized by
     the United States as a “market economy.” Mr. Kam, a
     manager of the China Producer, testified that he does not
     know if the local, regional, or national government of
     the PRC subsidizes the China Producer or any of the
     companies that provide the China Producer with production
     materials.   However, Mr. Kam stated that he did gain
     knowledge about assistance from the Chinese government.


          . . .   Meyer Macau and the Thai Producer

     Meyer has not established that prices between the Thai
     Producer and Meyer Macau are “settled in a manner
     consistent with the normal pricing practices of the
     industry” as provided in 19 C.F.R. § 152.103(l)(1)(ii)
     because it has not demonstrated specifically what the
     normal pricing practices are for Thai manufacturers of
     cookware, i.e., pots and pans, that are exported to the
     United States.

     Meyer has not established that the price from the Thai
     Producer to Meyer Macau was “settled in a manner
     consistent with the normal pricing practices of the
     industry” as provided in 19 C.F.R. § 152.103(l)(1)(ii)
     because the companies selected by PWC for its
     benchmarking study were not shown to be comparable to the
   Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21   Page 111 of 120



Court No. 13-00154                                                 Page 111


     Thai Producer, which is the largest cookware manufacturer
     in Thailand.

     Meyer has not established that the Thai manufacturers of
     pots and pans used in the benchmarking study are, in
     fact, comparable to the Thai Producer. For example, Meyer
     provided no evidence that any of the Thai Producer
     comparables sell pots and pans to the United States.

     Nor did Meyer establish that the comparables are “limited
     risk” manufacturers whose profit margins are reduced
     because they have entered into a “minimum order”
     contract.

     Meyer has not established that the price from the Thai
     Producer to Meyer Macau was “settled in a manner
     consistent with the normal pricing practices of the
     industry” as provided in 19 C.F.R. § 152.103(l)(1)(ii)
     because the databases used by PWC in selecting comparable
     companies were limited to publically-traded companies.

     Meyer has not established that the price from the Thai
     Producer to Meyer Macau was “settled in a manner
     consistent with the normal pricing practices of the
     industry” as provided in 19 C.F.R. § 152.103(l)(1)(ii)
     because, in selecting comparable companies, PWC did not
     provide sufficient information on the comparable
     companies to show that the profit figures involved
     merchandise of the same class or kind.

     Meyer has not established that the price from the Thai
     Producer to Meyer Macau was “settled in a manner
     consistent with the normal pricing practices of the
     industry” as provided in 19 C.F.R. 152.103(l)(1)(ii)
     because Meyer has not established that there are “normal
     pricing practices of the industry” in Thailand where the
     operating income/total cost figures vary widely from -4.8
     percent to 29.9 percent in 2010, -9.4 percent to 12.9
     percent in 2011, and -14.7 percent to 14 percent in 2012.
   Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21   Page 112 of 120



Court No. 13-00154                                                 Page 112


        . . . All Costs Plus a Profit Equivalent
              to the Firm’s Overall Profit

     The meaning of the term “the firm,” set forth in 19
     C.F.R. § 152.103(i)(l)(iii), is not provided by 19 U.S.C.
     § 1401a, the value statute, or by CBP Regulations. In
     other sections of 19 C.F.R. Part 152, the terms “seller,”
     and “producer,” are used. However, for section
     152.103(i)(l)(iii), CBP used the term “firm,” rather than
     “seller” or “producer” indicating that the “firm” is not
     necessarily the seller or producer. CBP normally
     considers the term “firm” referenced in 19 C.F.R.
     §152.103(l), interpretive note 3, to mean the parent
     company.   Def. Ex. 15 at 9. Courts “defer even more
     broadly to an agency’s interpretations of its own
     regulations than to its interpretation of statutes,
     because the agency, as the promulgator of the regulation,
     is particularly well suited to speak to its original
     intent in adopting the regulation.” Gose v. United
     States, 451 F.3d 831, 837 (Fed.Cir. 2006) (citing to
     Cathedral Candle Co. v. U.S. Int’l Trade Comm’n[,] 400
     F.3d 1352, 1363-64 (Fed.Cir. 2005)[,] and Am. Express Co.
     v. United States, 262 F.3d 1376, 1383-83 (Fed.Cir.
     2001)).

     Accordingly, for the “all costs plus a profit” test,
     financial statements from the parent company are needed
     to determine the parent’s overall profit, which is one of
     the variables in the formula. To satisfy this test, the
     sale price between the related producer and middleman
     must be adequate to ensure recovery of all the seller’s
     costs plus a profit equivalent to the parent company’s
     overall profit. Def. Ex. 15 at 9.

     Meyer has not met the requirements of 19 C.F.R. §
     152.103(i)(l)(iii) because it has not provided the
     financial statements of its parent company, Meyer
     Holdings, to evaluate whether the relationship or any
     non-market influences affected the sales price or to
     evaluate whether the profits of the China Producer and
     the Thai Producer are equivalent to the costs and profit
     of the Meyer group overall. See Meyer, 255 F.Supp.3d at
     1361.
   Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21   Page 113 of 120



Court No. 13-00154                                                 Page 113


     Meyer has not met the requirements of 19 C.F.R. §
     152.103(i)(l)(iii) because it has not provided the
     financial statements of any of the companies in the Meyer
     group that manufacture or sell cookware to evaluate
     whether the relationship or any non-market influences
     affected the sales price, or to evaluate whether the
     profits of the China Producer or the Thai Producer are
     equivalent to the costs and profit of the Meyer group
     overall.

     The Thai Producer may not constitute “the firm” for the
     purposes of 19 C.F.R. § 152.103(i)(l)(iii) because it
     does not sell to unrelated parties and, therefore, all of
     its sales are potentially affected by a relationship.

     The Thai Producer may not constitute “the firm” for the
     purposes of 19 C.F.R. § 152.103(i)(l)(iii) because the
     majority of its sales are to the United States and, thus,
     are potentially affected by the same relationship.
     Comparing one sale to a set of sales that involve the
     same relationship provides no way of disaggregating the
     effect that the relationship may have had on the sales
     price or determining whether it is “arm’s length.”

     The China Producer may not constitute “the firm” for the
     purposes of 19 C.F.R. § 152.103(i)(l)(iii) because all of
     its sales are to related parties and, thus, are
     potentially affected by the relationship. Comparing one
     sale to a set of sales that involve the same relationship
     provides no way of disaggregating the effect that the
     relationship may have had on the sales price or
     determining whether it is “arm’s length.”

     For the purposes of 19 C.F.R. § 152.103(i)(1)(iii), Meyer
     has not established that the price from the Thai Producer
     to Meyer Macau was “adequate to ensure recovery of all
     costs plus a profit which is equivalent to the firm’s
     overall profit realized over a representative period of
     time (e.g., on an annual basis), in sales of merchandise
     of the same class or kind” because, even if the court
     were to conclude that the Thai Producer may be considered
     “the firm” for the purposes of this regulation, Meyer has
     not produced evidence at trial to establish the costs and
     profit of any of the products manufactured by the Thai
   Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21   Page 114 of 120



Court No. 13-00154                                                 Page 114


     Producer to evaluate whether they are equivalent to the
     Thai Producer’s overall profit.

     For the purposes of 19 C.F.R. § 152.103(i)(1)(iii), Meyer
     has not established that the price from the Thai Producer
     to Meyer Macau was “adequate to ensure recovery of all
     costs plus a profit which is equivalent to the firm’s
     overall profit realized over a representative period of
     time (e.g., on an annual basis), in sales of merchandise
     of the same class or kind” because, even if the court
     were to conclude that the Thai Producer may be considered
     “the firm” for the purposes of this regulation, Meyer has
     not produced evidence during trial to establish the Thai
     Producer’s overall costs and profit during the relevant
     time period.

     For the purposes of 19 C.F.R. § 152.103(i)(1)(iii), Meyer
     has not established that the price from the China
     Producer to Meyer Hong Kong was “adequate to ensure
     recovery of all costs plus a profit which is equivalent
     to   the   firm’s   overall   profit   realized  over   a
     representative period of time (e.g., on an annual basis),
     in sales of merchandise of the same class or kind”
     because, even if the Court concludes that the China
     Producer may be considered “the firm” for the purposes of
     this regulation, Meyer has not produced evidence at trial
     to establish the costs and profit of 24 of the 26
     products manufactured by the China Producer in this case
     to evaluate whether they are equivalent to the China
     Producer’s overall profit.         For the two sample
     transactions for the years 2010-2012, identified in the
     PWC study (Pl. Ex. 125 at MUS044890), the profit margins
     identified are not “equivalent to” the China Producer’s
     stated profit in the benchmarking study (Pl. Ex. 119 at
     MUS045254).

     For the purposes of 19 C.F.R. § 152.103(i)(1)(iii), Meyer
     has not established that the price from the China
     Producer to Meyer Hong Kong was “adequate to ensure
     recovery of all costs plus a profit which is equivalent
     to   the   firm’s   overall   profit   realized  over   a
     representative period of time (e.g., on an annual basis),
     in sales of merchandise of the same class or kind”
     because, even if the Court concludes that the China
   Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21   Page 115 of 120



Court No. 13-00154                                                 Page 115


     Producer may be considered “the firm” for the purposes of
     this regulation, Meyer has not produced evidence to
     establish the China Producer’s overall costs and profit
     during the relevant time period.

        . . . Absence of non-market influence on price

     Meyer has not established that the prices from the China
     Producer or the Thai Producer to Meyer Hong Kong and
     Meyer Macau were not influenced by the non-market economy
     effect of the PRC. Meyer attempted to elicit testimony
     from Mr. Kam that, although the China Producer is located
     in the PRC and obtains raw materials from other entities
     located in the PRC, there is no influence on the China
     Producer’s prices. However, Mr. Kam lacked knowledge to
     establish such an absence of influence.

     Although the Thai Producer receives some raw materials
     from entities located in the PRC, Meyer did not attempt
     to establish that the Thai Producer’s price was not
     influenced by prices for materials that themselves were
     influenced by the non-market economy effect of the PRC.

     Finally, Meyer provided no financial information from its
     parent company, Meyer Holdings, notwithstanding that this
     court observed, due to the relatedness of the parties to
     the transaction, that “financial information pertaining
     to the parent is also relevant to examining whether any
     non-market influences affect the legitimacy of the sales
     price.”   Meyer, 255 F.Supp.3d at 1361.       This court
     further noted that the parent’s financial documents could
     reveal whether “parental support or guidance has a
     market-distortive effect on the cost of inputs or of
     financing” thereby resulting in a ‘“booked’ profit”
     “unrepresentative of sales or merchandise of the same
     class or kind that have been made without the distortion
     of non-market influences.” Id.

        . . . Statutory Additions

     Meyer has not established that the transaction prices
     between the Thai Producer and Meyer Macau and the China
     Producer and Meyer Hong Kong present viable transaction
     values because it failed to provide sufficient evidence
    Case 1:13-cv-00154-TJA Document 186     Filed 03/01/21   Page 116 of 120



Court No. 13-00154                                                    Page 116


     regarding the amounts of any statutory additions as se[t]
     forth in 19 U.S.C. § 1401a(b)(1). Specifically, at trial,
     Meyer provided no information about the value of assists,
     and Mr. Pinkerton did not know the value of any assists.

     Meyer has not established that the price from the Thai
     Producer to Meyer Macau is an acceptable first sale value
     because 19 U.S.C. § 1401a(b)(1) provides that if
     sufficient information about statutory additions is not
     available, transaction value may not be used. At trial,
     Meyer has provided no information about the value of
     assists, and Mr. Pinkerton did not know the value of any
     assists.

Def. PFF&CL, pp. 37-45.


                                     V

        Upon   due   and   lengthy       deliberation,       the   court   finds

defendant’s recital of the facts from trial, above, accurate, and

they are hereby adopted as the findings of the court.              Plaintiff’s

proposed findings of fact are not inaccurate, but they do not

provide a complete picture of what is necessary to its case for

establishing entitlement to first sale valuation.


        Furthermore, based on the applicable law and the evidence

adduced at trial, the plaintiff has failed to meet its burden of

establishing its entitlement to GSP dispensation of duty-free

treatment for cookware manufactured by the Thai producer from steel

discs obtained from the PRC, because the manufacturing process did

not result in a double substantial transformation of them.
    Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21   Page 117 of 120



Court No. 13-00154                                                  Page 117


        Based on the applicable law and the evidence adduced at

trial, the plaintiff has also failed to establish that it should be

entitled to use the transaction value between the China producer

and Meyer Hong Kong or the Thai producer and Meyer Macau (“first

sale”) for the appraisement of the imported cookware.


        Regarding plaintiff’s arguments that because Meyer Holdings

is an investment holding company without cookware operations, is

not a party to any of the transactions between Meyer Hong Kong and

the China producer and does not engage in the sale of merchandise

of the same class or kind as the China producer, and that the China

producer is the appropriate “firm” to analyze under the “all costs

plus profit test” (see P. Ex. 125, 2016 China Producer Assessment

covering 2010-2012), whether it is true that for the “all costs

plus profit” test no CBP regulation requires that the “firm”

mentioned in 19 C.F.R §152.103(l)(1)(iii) be the “parent” of the

importing party (see Pinkerton T.T. Vol. IV, 511:15-512:2), costs

are obviously critical to that determination, and the real costs of

inputs from the PRC are suspect, given its status as a nonmarket

economy country.


        Even if “true” costs of such inputs could be determined,

Meyer Holding presumptively has had the ability to influence the
    Case 1:13-cv-00154-TJA Document 186   Filed 03/01/21   Page 118 of 120



Court No. 13-00154                                                  Page 118


price paid or payable for them, for example by providing its

subsidiaries access to credit and capital on terms that are not

available to competitors without the same level of bargaining power

with creditors, or even at “below market” rates. Without financial

statements, the court has no concept of the extent to which the

finances of the Meyer group units are truly independent “silos” of

one another, or the extent to which there might have been state

influence or assistance to some degree.        Statutory assists do not

encompass financial assistance, of course, but the broader concern

here is over market-distortive influence, either with respect to

the plaintiff directly or the provision of inputs generally.


          The most that plaintiffs’ witnesses could testify to was

that they were unaware of any such assistance, and to a person they

flatly denied that the PRC government provided any assistance or

influence whatsoever, arguably a dubious proposition.              At trial,

the defendant only lightly explored the extent to which such

considerations might be considered market-distortive.               But then

again, the defendant never had the ability to probe deeper, in part

because   it   was   never   provided   the   financial     information      it

requested in discovery in order to be able to ask or answer probing

questions.
      Case 1:13-cv-00154-TJA Document 186        Filed 03/01/21   Page 119 of 120



Court No. 13-00154                                                         Page 119


          The court understands that the Meyer parent is not subject

to this litigation and that the plaintiff, as its “independent”

subsidiary, can claim an inability to obtain such information from

it.   However, given that the parent has an interest in seeing these

types of matters resolved favorably, it is therefore presumed to be

forthcoming,      even    unprompted,       to   provide    whatever      CBP   deems

necessary to assist in their resolution, and the fact that in that

regard    there    has     apparently       been    considerable       “resistance”

throughout this case to that not-unreasonable discovery request and

the “assistance” that the parent could have provided its subsidiary

to address necessary questions with respect to concerns over non-

market influences, speaks volumes.


          All of the foregoing leads the court to doubt that accurate

ascertainment of the “true” value of the “price paid or payable” at

the    first   sale      level   in   the    customs     duty     sense   has    been

demonstrated in this case.            Whether the same can be said with

respect to the second-level “price paid or payable”, i.e., by Meyer

itself as importer, the court need not opine, for no party has

proposed an alternative method of appraisement in any event.                     Such

matters are best left to the parties in any further negotiations as

a result of this opinion.
     Case 1:13-cv-00154-TJA Document 186    Filed 03/01/21   Page 120 of 120



Court No. 13-00154                                                    Page 120


           Second, and more broadly, as a result of its consideration

of the issues presented here, this court has doubts over the extent

to which, if any, the “first sale” test of Nissho Iwai was intended

to   be   applied   to   transactions      involving    non-market      economy

participants or inputs.      In that regard, the Court of Appeals for

the Federal Circuit could provide clarification.


           Judgment for the defendant will enter accordingly.

So ordered.


Decided:    New York, New York
            March 1, 2021



                                        /s Thomas J. Aquilino, Jr.
                                             Senior Judge
